                       Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 1 of 43
                                   FIRST AMENDE.
                                                                                                            SUM�ilo
                                      SUMMONS                               -i=o°R: t,:t].!}ii'It-s.E u,,a.
                                                                                                                                                      :SOLO PA� L•.::1:' & !,.J, c::2\'"'?TL7
                                                (CITACJON JUDICIAL.                                                                                  �
                                        UNLAWFUL OETA.iNE.q-t-vJCTION                                                                                          TRON1C-A. UY FILED
                      (RETENCIDN               tucrr� DE UN lNMUEBLE:-DESAL                                         0)                                 SlJp-erlor Court of Californiri
                                                                                                                                                       County of Sam3 Crui.
NOTICE TO DEFalDAtff ·                                                                                                                                 ·t0/1tii/202O �� PM
(tlVISD AL DEMANDADD):
                                                                                                                                                       AJ�I             Cl6       \·•
                                                                                                                                                            ��r�
I.ff US..":A fRh.CY. 1.tH«1.E K i EJ;\
                                                                                                                                                       By :
                                                                                                                                                                ,
                                                                                                                                                                     e .           �u �   k��
'fOU ARE 8EING SUED BV PLAINT1FF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
                                                                                                                                                                                   r                                            I
e.E.!\.TR1;,,: M�NHARDT, .il:;o <n                                                                                                                                               ( )
 NO I ICLI Yc.u ��e bL"lon ='-d                                                                        /\ VIS.C• L�r1:c1 m. :ido O'o:J\'TA.Jm::ado. Sf I1C1 t'!:50ilfl0e. ,(fen/Joli•.• �•
                                                                                                       �i;-J.� n,' lrio,.1.Tlll pJ._1.f!.dr! t1rr,I,;,� 1.,..,.. fa/lo 6·n [-,.tJ ,-oni.r� �t1
 Y01� h.1,i.                                                                                           ,flJdi,:;,cra. Ur.a v...= m,c /2 ,;-ntr=-guen � ci!:sc.,·cx; J' p.-,_cm,'1,::;.
 cGhlJI" jL1c:1c;;I ·,if:llida'!'� ai..cr lhi:. ;;umrr.:in:; .:.NI leg::c p-.;;vers ;,,c
 serw."=d on �OU Lo file a ·..,rill.£,n rn�:,onE€ .ai !!;is. coun ano h.?'vc ;)
 c;.oo:,,· ;;e:�erl 011 !he p12!:ltn.
                                                                                                                  cJ;_1r1I•.:

  ; .2ttE o,_· phon:: c.cll m'I ,r:::,I orof::et you. ','0...,1 ·,,,111 •rn , t�IJl)l"C;,..;,          Ur,.; Cal'i= o w12 l,'::msa;.:, JP.f21(t.11C;, n() k• proli!J� Su r=.3pu£BrE
            t,e in prop!:r •:,g2                                                                       r;x;r ?sCfli'.::, ,i::nE fl!l: es:-:t en ftxm,!llC' /r,�1�/ ;::,:;r,,r;:ac S..' des�a qu::
  .:z:;,;, _ �r,er.;; may �e 3 COL, ro,11, lit2l 1""' e;;,• 'J'"'"' lrir \lf'i•r                       c:,"DCi:<5-:n ;;u �so 1:r, rs ro,'1tic            c:i,:
                                                                                                                                                             oo.:;�f!· o/.Ja IJ3}-a WJ fcmruili.' ·
  1t!i._µ(.H i:-:i, Y •Ju c:.m fmLl II l<!>il: C':;!Jj[I t=irrn:. .inG •TIQn::, j-, T,,.-r..:il,on     .guE- �slerf puer13 11'�-:Jr ccyr;;; .su TG$pCJE::-Sta. Pue-0:i i;i'.ICOni.l't.!r ��'l
  :11 ltus C;,lifcirni;, CmJrl:: Online E,.�11-.l·'Ll•lo V:""'1tt:,                                    lwmuJ':'.Jr�� or, m r..:il'1t.· y r,r..;., 111fa,rr;.;;i,;.,c,n en e1 Ce,i.J'lc de A)'utl<J
  (iv.�w.cJum.c2 ..gcw's-::/.•n;;.�)., y,J.<.:.r wunty l:;,w IIur.:rJ, or die:                         do I�, Go.'iC-.S d-:. C:ii.vfc,nia (1'tYrW•. 3i,!:C,rfi::'.c;:;. gov), !'.ln Iil bibt1i,fura
        rtnou�e ne2.fi':.!il y,:,J. rt you ,ro n,:,1         hli:- you• 1"!!!:::pvII::..: .;,n         de i'EyEs d:c �[J i:.o.•,dadD c: :tJ /::J c:orltJ CjW! lo- iJV?.d� •'113.:i c;;.rca. s;
  time, ycl.! IDay- lo:a-<: u,.;; case r,y oe eull. anc :,:;u, w,39;;:.                                no prc,:s<:::r.:c ::L• ,-..:;;;p,1..•1?.&ra i: n'i:m;,<, p;..�.:ar.: f½!rdcr ,::.' r::c.::-0 p::r f3/ta
                                                         !


I rrti:mi;, '.f, an-::, 1'.!,rcpf.:fi•1• ,nrw en, i.J11�n \O\lr1..:.-1I I�1rrrit:I wr:;min:i} lrt•"'   a' e cDmp:;rec.en� y .�1: le tJl.):lra qu.':ar .s.u r;ueJ,j0_ o'irn:m i1 biF.JJr::J;
  lh1., cOU.'"1                                                                                        ,:Jn l1rii.� miw:rt&nc:.i=.i,

 ThE-r� 2re oi:ner 1!?_4:J r"="�u1rerrr�.-,:i�. ,. c,u I n:1� 111�:i1 lc1 c..tH rir                      !a_v r;ur:;.s re.quisi.ros iegaJ.e;._ E-:'t. .-ecrJ1trt:tJnai,fc· voe Notnc o u.11
 att,omE'y ngr,ta•NS�•- '1 :/ou ,:,o ""tll �·••Ow;!.!• �.!brroey y= r:my                                           cc> inm!?dia.amentE. $1 rx. COl'lon: :1 rm 3bor;a::Jo. wMe
 'h:3nt to cal an :3,tornt-)• r�t�-sl $>.:r.1101=. If :>Uu c::inrll>l ..:ibrd �n                        f,,r,,;;r,; 1m .sc-r,,,'cio de renl.!$.x.\t, .s .aicy;:,:Jb,'.; Si nr;i ptJc,d•-:: i"lit(i'i:T 5
 aiiome-y, you may be- elig..::,12 :or ITE-:: le-1ul ::�rv� ll"om �                                    UJ'1 .;;oc;g;;;do. i?S posiole. Ou-? C!Jrf,plfJ t.r,n ,'-0:.; roqui.siros pe.ra
 ;it.npn;,li\ log-.il sc:n•i�� p�rr 'o'ou ;:;;:in IIJc;;;.1..- 1h�c                                       CJIE!trtl �<V.ICrLJS t1:�:k:.<; ,,;r.T(I.IT;!;t',; 09 I.In fJrC'J9lcrrtE. Cle- �!'V/�ll15
 ncnprofrr. Qf'JJJp;i 31 the Ca!iiomi3 Legal Se,.;r,:E-s; W-::'O!::il-::'                              lt:_g..,/.:.:r �, linc.·.s rJe lucre,. P,.1,N:!? :n,:;o,r'&1-:;r e.!;10,; .gnJoc:s ::irii ti�
 1,wwi.,.. Ja,,•tielpea. □n;n. lti-e Califnmrc. C.:.ur..::.. IJ'! ,line $1: 1-:-le11                   de fucro en ce.r srJ,;:, 1,-en de: C,'.IM0tmr:: !. •:g;'i! Sc:.rviI:e::.
 t.::C,n;i::" \ ,v�\t-.0:: ,::.c:-.; ga,v,:�r,t:1�}. or L•� co,u,1cIvI9              I'"'"             {w\',w.lc,-vne(ocatifomi.2.crq,i, en ,_.,. ();nf,.(1 ,je AJud: � l1=s t::olte:"
 lo-::21 euun c;r co cy bar �<=.c�,i                                                                   de CoiDGfT'Ja. {:t.lWll'• .SUc::trtE·.ca gav) o f'/'lrtr/Jr,11J','JS.�! t•ri oJ!lt:,�
                                                                                                       �c-n fs s.orte •:1 r::l .::.oie:g.:O d� st.":1.f!ild.."l� ir.r.�l
 ------ ------------------------
  FEE WAIVER:- l[ 'flJll connal p.-:.•r lhc iilir<; me ,;;,s.:,i- 1 =-.c, �lcrt ror                    EXENC:ON DE CUOTllS: Sir.,:, ,?unw ,Ji5;!Ji=r Is ,:.uols ct_
  :3 k-;: ._,.!iv� fom-1. NOTE. 'The .:-::iun I= .;:J a.:,-,1U1ur!· l:'cn l'<;ir                       p.f'!'.semac!orJ J,,12 sJ secre.r.:;rio de t.l oort"' q,Je1 /B Oii !JI') m.rmule
  .�,y
   .    ":"J 1--6 �::J""j !"JJ-a--t5 un �fl) �i::-,tt::-rr-:rfl Ui �miL-�hon �,..-::::rri              ?.:: ,:;-:x<:r1
                                                                                                                  . ;;,•,r,r1 ,P.i; o�o DI>' Ct;'D!S.£.. A \1'1SO: P�r l{)►, I'll (.l'.''1'C ucnE
  S 10,000 01 �u'U ,n;; ci,;;I !;;3.:;e_ 'file; W.!rt•� ijrm m'-'$1 LI•� [E!'id                        ,.,:>racnc. .:; re-clari'IEJ t&.". =Di= !i ,'r;i:;, 0...'1:;.!0S �xent.)S con l.Ll'I
  bclore the wJUrt •                                                                                      .-a�n.1,1L'TJ s,:;,t,n_. ;;iro!.Juiiir ca.rm.fed OE S1D.:,l(IG 6 mi]:;..._;r;!£1icia
                                                                                                                                                    :rr,e<;.s,:;,r,, ,'ifi a!Di'0'..3,li= ,er;, uri ,:-:.,.:-.r, :'J�
                                                                                                                                                                                        __,Y'l!i :;:n(�:; de



       !lie r'"4.Jnu �nu :i11tJ".f��;, ,1 11\13 c.:r.?ur! �:                                                                                   ,..ASE r♦U               R jr.�men:i di:' C".::Exi_>:
      {8 "nmtrn, J' 1,,n-,,�,;:o;:-n ;J,. l<'I c:ortc· ,r;.:;. 1· S:c_,-,I.ci Cru:: Sui:-enc.,,. Cc..1:.
                                                                                                                                                           20CV0'2156
      701 Ctr;;c:Jr> S1r,}(,i Rm 110
      -==-�ut;,i C, w: -c..:.. �060-4!Xi7

                                                                                                                -:c,,,t,1 w,Lr�'.lut ;::., -:,;Jtornc:·(, 1:;- <Ei r,,,mbJie,. le riiieL-._.�·a,,) �
      '1UJ119!'C' rt.: ii!J.ie;c,-;" o's-J ;;!Jcgadc def o·em;;;r,:/1.aftlE, •
      .J;:Jm•:_• r. E:.;r.:-.(-:n � Ri•,• • Slrr�►I �1,, 100. Sanla

                                                                                                                                                                                                              .JJQ1,..i QI�
�,. i'.1-:J:,yi:� ft: •,l....,r-�,                           StlMMONS-UNU.WFll L                                                                                                            i:,;..:r-;:_;[ .l.'t�..t::- r:_
--i;:s.::nJC-,m.::.f11•r-,lr"ff!'L1
 ◄lf.-�1:.•,1-e .. •�-, , .,,,•1J                                                                                                                                                                       \C11o.�-,,.,--c.;. r-
           Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 2 of 43
                                                                                                         ELECTRONICALLY FIL5
                                                                                                         Su�ri<., r Co1;ri of Catiforn;...
                                                                                                         Count)' of Santa Cn
                                                                                                         ·1 0J-1 6/2020 2:29 PM
                                                                                                                        ClerJ!. 1    --r---
           hm�-:<; C. bchen                                                                                                           :u&t��   �Plil'I
           S ca. !..1: Bar "\lo. ! 1 7i) JC'
           -55 Rm:_, Srrct?T, Suht lGJ
           :=i:inr,, (.,1rz , C i\ :)5( 61)4--,,i l
                                             1
                                                                                                                                  ...__,.
     .:l
           Td.:           (S :; I ) 45:3..C.:iGl
           f;.LX:         (f<. C:, ] ) 4 26A�] 59
     :,     c.m:c iJ- Esd1-:id�•::(,°� cru.;:i, ,., ·o
     FJ     -\ru1rne; h n rl.1 int1rr B i:,nTi::-. Me.:'!h_;� rd i



     �·
     �i
       ,
                                                  .� 1_, f E RlOR CCHJ R.T O F C:\UFO R>� l -\
                                                            t T•U NTY CJF S,.:l�N -r.,�, er-a ;.'_
, .-,                                                         l l t\.'� J TE D JUR 1 s· L) I C:Th) :-.:
il
12          6::.=.T-;i.rx _\. !:::�; H .�.1- r,·1 . ;;h;_,-, 1: 1 ,n,n1 :1.,                          N,�,. 20CV 1 12.1 : 6
l-          T,ixi Mi:n l t:.1 r,J L                                                                   First Amc.nd.i:-d Complainr ior
                  P!u:intiff                                                                          U nl.awfut Dce�1inc-r
H
1 .:;                                                                                                 llcss. rh�ri 'S I(,OC0 ,n ,.h,r•m>:t
[;-.        J\·il: US::?A TiL..,_.: t , :.; r.d
            ]\.1.£.f{ f K Tq,, _
-·-
]'-!
                    I j,-�f,11'1.(!>(I?:
19
;., ,.             Tlvn -,fr B·:::-,·,rr r,;. �fr nl:wnk ::iL..,o knl-,.;,;'T, :1:- Trixi 1\knh::mJ c , comphim ,l� fnik,v.:�:
21                  l . Pl.:un□fr O',Vn., rhc l'<'_, irfr pt_i;..;, l r n:m i.:;cs i n .min cL-,rr,-; 1 :;J f-::.,J S:tn� Cni'.-'. c,-,i_m1)
..
                                                                                                  1

                                                                                                                                           r
            ,2, •mi nonh L,cr,vr, :-_;; 1 ,- ';.-:; H i, IJ,.:;1 Tcrr:.ce \plJn _ s�,nr:-t C r t•:::, C.J!fnrn i_,1 . ?bim if 1:;
)_ )        mt-ormcd ;,n-� hc-.li e'-'<� �•nJ or, th:.r l-,a,'1:- :1lle-_;"e-.; ch�� :.he ci.:- �ijcnc:c: 1;1.•:-i.� bu dt in 19i:; ')_
- ..,.
 I •
                    2_ O n _l;1 r,u,1 ,y H_ 21.12(( f'l.-_ in-11 f r.:-nt.:-,.J d,,;; pri:,m�e..� H• M,,rb Edw;.irU!--, C,rtn;_-k
:-              -P-rk:rt, :Hd Jd�·-nd:-. 11: .Mdis.s;:; Tr�CV unJer the <;;.T, -ten cine -·, c.3.r ie-.1 �r- ai:TTich cJ �s
j:_f_,       _,J1ib1 t -�·-- 11-,<E- 1.�_;i,�� fr(jhin:J r=•.\'m.C'...'7.c C>T S.:, , 5C'C• nwnt.hlr n:nt ,:-,n •.h� fi.rsr �:-ich .-,f �c
 ;,7        ITl('•nr.t, . The J•,::a:,t: i twJc tr1ch remmr Ji.iblc 1,_x the ':'.Hl ir::: m 1 1nrbl'{ rtf!L
 IY
� \....'            "', .The !,;;.,�� !'•on,jc:- ,-! >T :in ::.-w�rd ,-,.- .;,;TTor:t;:y·; t��- :n :en,• ;,cu, •n .._, , lq�n l
            pr,·,a·�din!:: ,co c:nforcc- l'i-
 ',,-,              4. _--\L·, ut F'!!'rn:i rs, 1 . 20X• . .Jdt:-n.Jr.:nr Tr::; cr :-.1111•,.,..-,.,l . i,.t,-,1.J:m, \r\;-r,+ T;;.ri t u
1[
            1 •�:de :3 1 1 h e T',t.:miit-� \• uh hb_

l_




                                                     fir:: .--\m,ii::nckd ,.:.-�r111 1l:,1ri l Lr:,r t'n:!1".'.--iu l r.:.:i:...,rit..r
         Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 3 of 43




                C,_     M:nh L:dwr!rd� \'ac�1red d1c t• rcmi.s,:s iu lc!'ft J une: 2.J20 . Chuck P.cn nc;;r '-'.'.\w.TC-.J
  !       th::· prcmi.:.�� .,bc,ui Juli l . 202C.
  3             6. Dcfenibnr Tr:J�·T .-,:m.\ <mi·y :!- j,Ct(\) ,�t rh, r.::::ri r du� Ji:il:, I , .l.iJ 2 C'•. ;md non,� o_:-,r· -rhar
  ,i      due: A,1:::' 1L'T 1 . 202,\ ,,r Si-pr�m hr 1 . i�(\:'. C: . -�·• rh.ir .!-1-e r coral rc:r.,Jl Jefa11lr is $�),jC1;_'t_l'.\'J
                �- C)n Si:r 1e:,11! �r \ Zl�•.::0. Pb ,nti•f .<;('T\'{:d 1 1ron Jdrndant Tr::icy the: l 5-..l�y n{•i:i n·
  t•      "1} pay r�lll ur L[l.llt ,itWdli::J a.� txh1hn B tm mt' -� mmrm:-:. d11f- in J u ly anJ •.:\U!':ll-..;L l ·t-n
          rhrn .�:. r1 1 t ,_!�;\ ,-..Ii,;: -�en·� U ["-'H ['>;:'rer.nhn: Tr:,c, ;:hc 1 �-d.1\· nc,ri(t' H_• f':il':-' (t."1ll l.•r qui ,
  ;s      arrac"tc:J J:; E:-:Libir. t-: fu r r1u:: ;�mn,L,, dut" in S:-r,r,� mhcr �h� s:erv�.J both rw,t:,:c_� l·y
   ;i     ['L'�li,1.� tht"in in :: ,:onsp icuous p b.cc c: n r}w pr<",per!', :� n.J ,ht> n .-naili:q� rh::rn m ::i :-: -�1lcd
                                                                                                               .
[ (,      envdope. \\'1Th nr.:.r-..~bss t il:-i.:Y�C: TT! lly p,r.p�1id. 8JdresSi'J c, .J d� 1u.Lm1 f ,..!C',' ar rlw
ll        prnper1\•_
12               s _ T11-.: not1t'.i:::S ,,:,: )n,.-:1 i r, . m ,.·l•.-r:rron ,JI l\)TTl?lrur�.
n                lJ. T"t-,c r,.•�,m:t:S -expired Sept:: mber 1�. I..01 C, ar rlie �nJ u1 rhc cby, !)m:i de{en,3a nt'C,
f4        lu� 11,_1r '-\L.i:. �h,: rrt'.1rn.:;r::.:.... p;.uJ ::iny of the wr:ucmt Jue:. r,r j)ff l'.'J',kd m f'h1 in tiff ::i
l)        ,,:e-d:imnnn or COVlD- J 9 - rdar�d iinanci:d di..-. rt'c::\-6.
16                1 !). Tht- r•ri:mi.:.-<.: � · hir r�:m�l ·,;j]ue i;; S H6.66 d:.J ily_
l7
1 ti            '\\·' ,..H:P.J:r'L•R i:. Pbin r i t l pr�-l\'!-- i Jdt>mcni ,is t...,Jl,.,,,,..�:
                                                                 1



 l SI            l. R·, .,:_�'.:S:,11m nf th prem ,�:--•!i;
                                               1:



20              2-    Fodl'.imr::: ,:.,f �ht> li:.:i.�,;:;
,� 1            }_    B,H.:k r,:,tl of '.£9, '50C :T(H11 J cti:!nd.a m Tnq:;
... ..
L�              ·L    D::i.i::.1:.1;�0::s L'•t S 1 16 .66 cL,ly h�::nrnn.e (.) ,_jnh.� r i, -x,21.\
:�·,            �-    c....;1� Llr :0 u i � . i:1ct,J Llrn.,l TC:1S 1::i n.::.bl� .l0,�•rt:lt'y',; tt?o.'.'., .
21
 . -..
                                                                                    l.,..�7._.,,.., "�-
                                                                                          - .-- ---        -· - - -
-::n        [ht,:-d: Clci:c,lx:-r 1 5, 2{'1)�1                                      ---0�.:i,c.-.lr::;7�1 .'C.:.!

                                                                                     t.rmes- C. £:.,chcr
:.. 7                                                                                :•\t1or.1c�• ifX Phmurr 13,�:rri:< ,\.-1 ,:n b:.v,J,
2-'.:1
j_•:,

3(',
,·


                                                                                     -,



                                                    Fi-sr .� rn r.n,l•:d C,>mr,f:i im 1, ,r I 1 1 i i:.twi11i r\,.amcr
                      Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 4 of 43


                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                         I


                                                                                                                                                                                                                                                         u


                  J    .,.,
                       _._. I
                                I ,J
                                .c
                                       1 .. .,;
                                       C/"J
                                                  l•J
                                                  -1
                                                        1 ·�
                                                        :)     .,,
                                                               1 --J   1 -'   l· �I
                                                                              •JJ     I·,
                                                                                            I   ,,    -J
                                                                                                     "'.:;)
                                                                                                              .....
                                                                                                              ·=-     ,_.
                                                                                                                      [JJ
                                                                                                                            -·
                                                                                                                            -. I   ,'),.   .J   .,.   1. �   ':..•       -=                -;-      ,_,.,      .1.        JJ     t..;




                                                                                                                                                                                            -;-
                                                                                                                                                                                                                         -�-,
                                                                                                                                                                                           ·�
                                                                                                                                                                                                               :;::
                                                                                                                                                                                            �        � 3
                                                                                                                                                                                                                                 ,.....
                                                                                                                                                                                   ...r,, 9:1 c.... �r.,_. ·2.
                                                                                                                                                                                   ,-
                                                                                                                                                                                   i'
                                                                                                                                                                                   i:...
                                                                                                                                                                                              r.
                                                                                                                                                                                                     tJ . .- ,
                                                                                                                                                                                                    i:..
                                                                                                                                                                                                            �  .�        _:.)
                                                                                                                                                                                                                                 lP
                                                                                                                                                                                                                                 n
                                                                                                                                                                                            ·n      -,
                                                                                                                                                                                                    ,-,
                                                                                                                                                                                                               �;
                                                                                                                                                                                                                                 �
                                                                                                                                                                                                                         C-
                                                                                                                                                                                                                         !;.'

                                                                                                                                                                                                                                 Yo
                                                                                                                                                                                    ,..r-t0 �                  �,
                                                                                                                                                                                                               u
                                                                                                                                                                                                               ,,.
                                                                                                                                                                                                                         s:.:
                                                                                                                                                                                                    C
                                                                                                                                                                                                                                 ;;"'
                                                                                                                                                                                            ...,    ::l

                                                                                                                                                                                                                         C·
                                                                                                                                                                                         ....                  i==
                                                                                                                                                                                                               n
                                                                                                                                                                                                                                 F.
                                                                                                                                                                                    !;I"                                         �I
                                                                                                                                                                                          ='
                                                                                                                                                                                                                                 :.i
                                                                                                                                                                                                    (}
                                                                                                                                                                                    � •:...         -1
                                                                                                                                                                                                              rr :.
                                                                                                                                                                                    ,... ,-,
                                                                                                                                                                                                                                 ::i�

                                                                                                                                                                                                                         �
                                                                                                                                                                                     ..   -,                            f,;
                                                                                                                                                                                                   "::J


                                                                                                                                                                                                                         ·�
                                                                                                                                                                                                               r,
                                                                                                                                                                                                               .:L
                                                                                                                                                                                                               ::i
                                                                                                                                                                                    •., ,.,,                                     �
                                                                                                                                                                                                    :.J
                                                                                                                                                                                                               ::i
                                                                                                                                                                                         :i                              ,-
 :.u                                                                                                                                                                                                            ... ....... §
                                                                                                                                                                                                    ;J
                                                                                                                                                                                         /i.i
                                                                                                                                                                                                   ·-1
                                                                                                                                                                                                               :,
"
,.                                                                                                                                                                                  ,.,
                                                                                                                                                                                    0

;:.
  ..                                                                                                                                                                                �;
                                                                                                                                                                                                    ,:;,
                                                                                                                                                                                                    -,         �-        !�      -·
;,
a
                                                                                                                                                                                                               -·
                                                                                                                                                                                                   'd
                                                                                                                                                                                                    ,,i                  r
                                                                                                                                                                                                                                 iJ""
                                                                                                                                                                                                   ,.':;.                        J
                                                                                                                                                                                                    �
:;J                                                                                                                                                                                                            �J
i::.. .
2.. 1'·                                                                                                                                                                                            ·.-::
                                                                                                                                                                                                               �-·       •,•     -,
                                                                                                                                                                                                               :::,
       I                                                                                                                                                                                            C                    ::ir:; ti:,
                                                                                                                                                                                                                                .....
u..,                                                                                                                                                                                                �
                                                                                                                                                                                                    r::;..,
                                                                                                                                                                                                               ,::.:1                          j71

                                                                                                                                                                                                    r.
                                                                                                                                                                                                                         �.      :;;,
                                                                                                                                                                                                               !:'      f\                     :,j
'd
µ·
3          , ,.                                                                                                                                              �[;-i                                             CT
                                                                                                                                                                                                               :n� ....=l�
                                                                                                                                                                                                                                 I:!;
                                                                                                                                                                                                                                 i::t,1-.: .
                                                                                                                                                                                                                                               3,
                                                                                                                                                                                                                                               r!-
                                                                                                                                                                                                                                                 _· ·'
                                                                                                                                                                     tJ◄                            :'1
                                                                                                                                                                                                                         ::,     "'.-:
                                                                                                                                                             !:-< J �s1-· ¼t,
-·4 .
                                                                                                                                                                                                    ,-  :-
                                                                                                                                                                                                                        :;::
                                                                                                                                                                 I   ,
                                                                                                                                                             �




 �
k\                                                                                                                                                           ;::;' . I �                            t.'
                                                                                                                                                                                                               ::J      =l
                                                                                                                                                                                                                                 ..,           ;j
                                                                                                                                                                                                                                               r·
                                                                                                                                                                                                                                               ..)
,�
r_
                                                                                                                                                                                                    !j                           ::;:
                                                                                                                                                             �J;              2.
      �                                                                                                                                                                       a
r,                                                                                                                                                                                                  :+ ,
                                                                                                                                                                                                        ::.·                     �             ,..�
-·                                                                                                                                                           n'°"(( - 4'                                                �
                                                                                                                                                                                                               i_;(
5-                                                                                                                                                           :: "t. t s                                        n
                                                                                                                                                             :.S                                    :r                  ""�      -;:r·
                                                                                                                                                                                                                        1'1



                                                                                                                                                                         f-
=..                                                                                                                                                                   ,....                                             ......
                                                                                                                                                                                                   ,v , f,,wT           ,r,
                                                                                                                                                             t,;                                    :"I
                                                                                                                                                             2..                                                         C-
                                                                                                                                                                                                                                 -,
                                                                                                                                                                                                                                 ri'
 ?
.:.
                                                                                                                                                                         �                         ,..,
                                                                                                                                                                                                    -1
                                                                                                                                                                                                               (I
                                                                                                                                                                                                               :-1      f·
                                                                                                                                                                                                                        '/

                                                                                                                                                                         �
  I
                                                                                                                                                                                                    :, ,,     '·        �
                                                                                                                                                                                                                        h
                                                                                                                                                                                                                                 :;i.
                                                                                                                                                                                                                                 :r
                                                                                                                                                                                                                                 -,
                                                                                                                                                                                                   1,-.,      ii:•
                                                                                                                                                                                                                        .!:l     ,.,
                                                                                                                                                                                                   ¢.;,'
                                                                                                                                                                                                              �·"'      -.=i     :-,
                                                                                                                                                                                                                                 ,,
                                                                                                                                                                                                   §          ::i                ::r,
                                                                                                                                                                                                                   g...    �
                                                                                                                                                                                                              ,.,. .:,.,� ·-,�
                                                                                                                                                                                                   ;.;        !7
                                                                                                                                                                                                   ...,.      1•   C.:

                                                                                                                                                                                                   -·-•
                                                                                                                                                                                                   ::r
                                                                                                                                                                                                   :...:
                                                                                                                                                                                                              2l
                                                                                                                                                                                                              f
                                                                                                                                                                                                   :,-•
                                                                                                                                                                                                   ....
Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 5 of 43




                                                                 '
                                                                 ri

                                                                 n.
                                                                 C
                                                                 ri
                                                                 E




                                                                 '
                                                                 .
                                                                 .�
                                                                 1:L
                                                                 [
               Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 6 of 43
C'�Jll i:m';?lcpo l:(l· f:SE 1 1 3£4l-tB2P..1 12.l5-A1AC'-2'1€a!¼7>\!:0C7




                                                               califomia Resid,cntial Lease

           D.ue of Agrccc mEnt: January 6, 2020

           J.          PARTIES. This california Resident1ai Lea.51? eAgreement") is between M arta Edwards,
                       M elissa Tracy and Chuck &ennen (collecii'i/cly, the WTenanr) afld Tma M enhardt
                       {"L am11on:r). Each 17en.ant Is ,oint�r and severally liable for all terms or 1h1� Agr-eement. Th e
                       Manager 1s Trl)(i MenhardL 408-458-6592. PO Box 33095. Los Gil.tos, CA 95031. �

           2.          PREMl�S. Su bjec1 ro tne te,ms ar,d con.dition:s i n this AgreemenL
                       Tenant, �nd Tenant i€'r�ts from Land!crd . 10, residential purpo£es
                       Terr.ace Ct, Santa Cruz .. CA 95062 ("Premise-s") . �

           3.          OCCUPANT S. The Premises shrul be used and occupied only as a, pmrdfe r eside
                       Ten-ant and imrr.ediate !am!ly of Tenant, prOVtded lhat the total number of ocru
                        m exceed the number of occtJpantS allowed under law. Tenant is responsible fo
                       con.du{:t of all occupams. gue-;;ts, and mv11ees. :..t.:

           4.          AGREEMENT TERM The term of Ihc Agreement begins o n February 1., 2020 arid it enri.�
                       al 11.59 p.rn. on January 31. 2021 C'Agre::em-errt Term") . �

           5           PAYMENT OF R B\lT. Collectively. Tenc>.nt shaU pay Landlord a monU'1ly rental amount of
                       S3.500. dlJe ta Land!ord in full on the lirS1 bu siness day oi the momh at land!oro·s bar,k
                       account hstt::d in this Agreement. The monthly ren:al arr'u:tunt is spfrt berwe-en th� tenants as
                       fo!lovo:

                       M aria Edwaros $1.000
                       M elissa Tracy $1,400
                             k Bennett Sl.100

            6.         CHAR                                   enarn tails ro pay the rent 1n full by the- fifth day of the mon_ . .
                                                         lord a late ci'latge o f $0" l t any pa�·mem oiiereci by Tenant lo
                                                                  amount due under this .A.g,cemem is rerurned for lad< of
                                                                  m, Ot rm\' other reason, Tt:nant shall pay Lar.dlord ar


            7.         PROP.AT ION                RENT. r1-0t applicable.

            8.                           DEPOSll'. Security depc-£1[$ <l!C governed by Ca. Civ. Code § 1 950.5. ;..,;

           A. Amount. TcnaoE snail deposit w,th Landlord rh-f: amount of Sl.750 a& a s.ecrni1y deposi! against
           a ny breach of this Agreem"'nt by Tenant. Tne amount of the securiiy d·e pos1t may nor exce-ed two
           m onths' rem for an u nfurn ished premi:?.es or three mo:flms· rent for a tumist.e� premisl2's..

                                                          lwef!n tJ1e te-nants as fo�o.•JS:

                                           ds $:;,
                                                 S700


                                                                                                                                      1
                   Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 7 of 43
DOOJSign Ef•"'-11op;:. ro- �l:1 I :!f� I f;;?!:-...4 12C A 1A[1,2-'CC:5'l7t.50C7




                             Chuck Bennett             s..i:;_




                 9.          Mm•,able Charges. LanOlorn may use the security depost1 for nn�' purpose. including, bul
                             not luniced to. Gny ot me follovro,g:

                                         ti       mpen.s;:;.tion of Lan            d for Tenanrs d�faulL in rhe paymem oi rem: :.i,;

                                                                                                             di;iary wear and lea;. cause


                                         1he cleanrng of th€ Premit..es upon termma11on of the tenancy necessary tO return
                                         the Premises to the same l!";;ltel 01 dea.11lincss tt was in at the inception of the
                                         te:nancy: and �

                                         lO remedy ruture defaults by fer.ant in any obllgallon under thls Agreement to
                                         rc�tore. replace, or r,;-tum p-s:rsonal prop�Hy o< appurtenan-ces. exciu:sive o, f
                                         ordinary •1;-ear and tear. �

                  lv,         Return of Se                                                       re-mises. Tenan1 sh;lll prov1dE: LMdlorcl
                             ,.vj                                                               l pu rsuam to this section shalt b-e sent 10




                  11.         Repair Detays_ rt a rep.air to be cfone by the Landlord or the Landlor,rs employee cannot
                              reasonably be comple1ed w1th1fl 21. calendar days after Tenant has ·...-.:teal.Cd the Premises,
                               r ii 1'.he documents from a person or entity providing S<.'rvices, materials, or supplies are
                              not in Landlord,$ possession wi1hn1 21 calendar day5 after Tenan1 has �catc-CI the
                                 emi-s-:s, Lar.dlord m-:.1y ,J�duc:ll the a.moum of a good farm estimate of the char�� that v.ill
                              be inCJ.Jrre, d a.nd provide thst e.:timate with tl"i e 11emiz�d starcmc·nt l'f thF. reason ror rh-1:c
                              estimate is b-ecause the do�mems from ..i ,person or enti�r provic"ing �rvr�-s. materials,
                              or supJJlies .i;c not in lafldiord's possession. the 11em!2i::d sta1ement sh;,3D include ltle
                              n;;,me, atlciress. and telephone numbe:- of the person or entity. Wllf-lrn 14 calendar days o
                              compl€'ung the repair or receiving the do::;u1nentation. landlord shall complete !he


                                                                                                                                               2
              Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 8 of 43
OocuS.   �('!,;)i;c 10: G5E:1 1Jt:+-1 � l t6-A:AD-2<it:S$47A50C:7




                      equu-ements in section B(B:1 of this Agreement i       e rnannet specified . ;__

           9. MOVE-OUT I NSPECTION. Vv�th in a reasonable




           &at,

                                                                                                                     the




                      tile inspec..1.10.-t. Landlord snaU give Tenant an itemized statement specifying repairs
                m{ls that are prop-osed to be the basis of any cleduc6of"IS from the security c!eposm me
           landfo;d .nt,e-nds to make pursuam ro sect,ori 8(A) of mis Agreement. Landlord sh<ll! give the
                                                   prese-m for tile inspection. or Landlord shall leave 11 111s,de
             rE:mis.es.
                                      p rovuje Tena.m with 2 hous.e key(s) wh,ch also open 1he ,rrside garage
             m. 1 rn.a,ltlox key. and 2 remo,e garage door openers (coltective:ly. (he "Keys"). Keys may M
            uplicat(!(J by the Tenant at1d Ten.am shall rerum all Key� inctuding any duµ!,cawns to Lancilon1 at
           move-out Ten.anfs failu re m rerurn the Keys to landlo1d ai move-out shall incur a SS•
           adnimsira1,ve fee, ptu.s thi: co�...is of th.e lock chan g e �.ervice.

                 _ UTILITI ES.

           A..        Respo nsibilities. L andlord shall be responsible for paying U'lf! following utiiities: �'llatc-r.
                      Tra'3h, Recycling (through the 1-lomeowne,s As.sociatl(?n)_ Tenant shaa be re.sportsibfe fo
                      payin g all orher ulllitii:s including bu! nm limited to: Elcct<:city, Gas. Cable. Tetephnne.
                      Internet. \Mrhin mm:: busjness days after the heginning ot the Agreement Te1m. Tenan
                      shall arrange for such utillties or seMCes and for billing difealy to Tenant for me
                      Agreement Term. The party responstble for any parr,cutar utility or :,ew,ce sha[I not be
                      liable 101 larlure to furnish the utility or service whe;n the cause of such failure is beyond 1hat
                      party's control. Per Ca.       o....
                                                        Co:rle § 1942.2 , if Tenam makes a utility paymem tor resideoi!QI
                      electncaL gas. heat. or water service thaf is ao oblig.aiion of the Landlord 1,mder this
                      Agreern�nl, th:en Tenant may deduct 1ne cost oi such u111tty paymem -from the rent
                      pay ment. �




                                                                                                                           3
                     Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 9 of 43
D�r.1,1.5.gn ErT,,clti:)C It!'- �!;,J:1 1JE.:...1 8<1H126-A   ;_..:.ES547o!.5UC7




                    -,
                  1 L.         SMOKI NG. Smokmg                    ot perffiltted 1n the Prem.ises.   *
                  13.          PET P.ESTRICTIOt-JS. Pets are 3.llowed and limited to two cats and rwo dogs. *-


                  14.          l'JOTICE TO Q UIT AND HOLDOVER.

                  A.                          ant's Notir..e And Automatic Extensmn . (Per Ca . Civ. Code § 1945.5) �.At leas!
                                               . ays prior to tne expiration of the Ag reeme-111 Term , Tenant shall ptov-!d e
                                           Landlord wilh wntten n,otIc-e o f Tenan't'.s im.::ntion co $1.flTender the Prem� by the
                                           end -of the .A.greement Term. Ii such notice is nm time-ly give n . lease converts to
                                           month-m-momh tenancy.

                   B.                      M onth-to�M onth Te-naocie.s. ti this Agreement shc>JT b-ecom- e a month--to-mon
                                           te-nancy, 1nen me foUowi:ng shall apply: continu«t1on of lhe 1erms ot lh!S ag reemt:!-fll.

                                                                 o
                               Notice oy Lanoloro . Per Ca. CN. Coe § l9L6 . • ,




                                                                                                                                           e$e

                                                                                                               �

                   ii.         Norioe b,y TenanL Tenam may te                      ate a manttHo-month ter.anC"J by p roviding 30 day5'
                               wriuen notice to Landlord. �

                   1 5. RENT CHANG ES.

                   A.          Month·lO•M onth




                               mo nth-s p rior to the effective da;c of the increase. tile notice shaF-1 be delivered at least g..;•
                               d::iys prior to lhc: cflc:ctiv<.: d ::.i.t•c: ol lhc 111c;r l!-u:01:. For ari mcrcilSi: in rent g rcal('1 u,.m 10
                               pcsroen1 , th e minimum notiCE p-eri-o'd shall be 180 d.i)�- II th� riotice is served �- mail, the
                               notice is $Ubj,:.,ct to Section 1013 of the Code of Civil Procedure.�

                   1 5.        POSSESSION               m=
                                                   TH'E PREM ISES. Ten.anl $Mil be ri=Spor.Sfble lor p ay ing rem an
                               ;;omplym g with an terms ot t1�1:; Ag r eement ;.1.lte. r sig nin g th1:, Agreement, even L1 Tenarll t.11ls
                               to take pcrssessIon of the Premises. �

                    J7          BUI L DING REQ UIREMENTS.
                Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 10 of 43
C,;io,5'gr, fa;-.'Cl:!pe: 10 65!:1 1 3£4.1 &2!?-41 :ai-A1A0-2◄E85'i'A.S:CC7




                A.




                                                                                                                              0
                                                                                  cricy o, receives notice of a d eficiency. �

                 B.                   Tenanrs Responsibilities. Tenant shall be responsible for n otifying land�ord when
                                       eflant becomes aware of an in.operable dead bolt Locck or window secun1y or
                                      locking devii;e in the Premises. �

                 18 .          MAINTENANCE R ESPONSI BJUTlES. J;,

                      A            Landlord ·s Respom;1b1ht1es. Lano lord watrants char £he Premises is nt for human
                                 habitation. ff an;' breach of me follov,ring is caused by Tenant. such defecw.te condl'!Jon
                                 shall not wnstitute a breach ot Land�rd·s obliqa1,ons under this section. Landlord shajl
                                 compty with all applicable building and huusing codes materially affcctia1g health and
                                 satety, and sh .;111 make rnpolits as necessary to keep the Premises in a fit and habitable
                                 :onaition . Unless oth:emrise provided under Catlfortua law. the Premises rs cr eeme-d
                                 uninhabitable rf it sub:W.:1.fitially lacks any of the following characteristics, per Ca. C1v.
                                 Code § 1941.1:

                      i.                  effe.::tive waterproofing and weather prnwcaton of r0-0f ano exterior walis,
                                          incbudir1g unbroken v.iruiows and doers: �

                      ii.                 plumbing or gus taciliues that confonned to appucable law in effect at the time of
                                          installation. maintained in good working order; �

                      III .               a v.raier suppty approved under applicable law that is under the control of Tenant,
                                          capable of producin.[J h ot .and cold runnmg water_ or a system that is under the
                                          control or Landlo rd th.:it produce�- hot and cold running wc=�ter. fumished m
                                          appropriate fixtures. and connected to a sewage disposal s�rstem approved
                                           n�er .applicable la.,.; �

                      iv.                  eating facilities that conformed vnt h apphcalble law .at tlie time of installation.
                                          maintained in g ood work:rn 11 orde:r; �

                                           e1ce,1tica1 ligtit!J)g. wctn ,w-iog and electrical equipment that coniormed wit
                                           applicable law at the time o'i installation, maintained in good working order; :,;,.':

                      '\'i .               building., grcn.Jn.tls. and appuncm.o.nccs ail ttle time of the commencemem of
                                           Agreement. and all ;;,reas under Landlord·s comrol. kf!pa tn QVl?ry pan clean.



                                                                                                                                    5
                      Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 11 of 43
         .-9n :::'�...::lof)o:' 10· 65E1 1 )E.,r, . 1 l,�l l2S-A 1 n0· ::!4£1!64 lASo-.;.r
C'(l1:...:




                                                  sanitary. and iree rrom all accumulation!, cf debds, filth, rubbish, garba�e,
                                                   odems. and verrnm; �'r.

                        vii.                      an adeq                                                                      rubbJSh. in
                                                   le2n cand1




                        VIII.                             s, stair,•rdys, i',r.d rcUlings maintained in good repair. �

                        B.                                 n:.ibililies. Tt:m anl shall net destroy. deface. durnage. 1mpc1n , o� remove
                                                    of the Premises or sorro1..mding property. nor permit any person unoer Tenant'.:;
                                                  n or control to do so. Pc-r Cil.. CN. Gode § 19-42.2.. Tenant shalt

                        I.                        ke€P me Premises clean and sanitary as the co                      of me Premises          i1s:


                         i.                        ispo-se of all rubbisn. g                         vra._�c from   me Premise�- 1n a clean
                                                  and sanitaJ)' manner: �

                        ni.                       properiy use and operate a:11 electrical. gas and plumbing fi             es and keep th�m
                                                  as clean and -sanIrar1 as L"'lcn

                        ,v.                 nnt1ly Landlord immediataly of any defects, maintenance issues. or dangerous
                                     condiuons of vm:.::t1 Tenant becomes a•.v-carea; a nd :,;,�

                        \•.                                   c Premises .ns Tenam·s .a:l:xl.1e, 'l.ll?lizu1y pon,r nrS thereof tor I.Mng,
                                                                                             *
                                                       ·ooklng 0( Clirun,g purpo:;-.t.':3 onl)• wh.tch tA•tre resuect,vdy d�,igncd or int.ended
                                                        for such occu p-.an-i;ir:.• s.

                    .1.          SURRENDER. Upon rerminaoon of the tenancy. lenant shall retu rn the Prc-misc-t:, to
                                                                              al whici1 extSted 1uhen Tenanr took occupancy, e�
                                          llli'..lfy wear and 1eu1. Tc-nuru na.s exam1m:d me Pr ern1scs. ir1clud1ng .:u,:rpliunces.
                                 fixture5, c:arpets, drapes and paint, and has faun-d them to be in good. :safe. clean. and
                                   pcarclbl� conrlrtion; exc-ept as r.oted on an inspection checklis,. rt any·. �

                    2            REPAIRS AN                       ERATIONS.

                    A                                                                            :e-nam snail not make any reparrs -o r
                                                                                                   · r written cons.em of Landlord and the




                                              or altt'!rat,ons perform
                                              Tenanil Shall not be entt



                                                                                                                                                    6
                  Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 12 of 43
DcruSi::Jr, [rr,-.:lcpc- CO- !iQE1 1 l54-18:29� t 2�A.1AD,24S:!!:547A... "'{lC7




                                                                                         a ,easoriable ti




                                                                                                                                 se--s
                                                                                                                    emises. in


                                       remesdy shaU not be a..ra1t.ll}le to Tenant more than tiNice in ar1y 12-momh periotl .
                                        or the ourposes of this sc-,ction . if Tena ot acts to ,epait and deduct after the 30
                                                ,'Jlng notice , he or she is presurne-d to have acted after a reasommlc time-.



                 C.                    Keys a1                                                 out the
                                       Landlo1d. alter or i.n·stall an�,
                                                       shall




                 23.        USE VIOLATIONS. Tenoot 1s re-::.po�si'blc for the 'behavior of Tenanrs guests and invitees .
                            Tenant shall comply •.vith a. II rules and regulat10 ns of Landlord and the homeowncr's
                            �1S�-0dation, it applicab�e. Tenant and Tenant's g:uests and ,nvrtees shall not use the
                            Premise-.s or rJ.fiY common areas on the property in such a. mannet 1h�•·

                 A.               vio!al€'.S any law or ordinance. including laws prohibiting the use . possession, or sale
                            of ,aegal drugs. �

                 e..                d�mages the Prem1s,2-s. common areas. or surr-ounding property: or �

                 C.                 di$tu rbs tile peace and quiet of any oth:er tenant or nearby resi(!.ent_ ;:;;�;i;

                   6 . ABANDONMENT.

                 A.                 Damages. Jt Tenant abandons the Prcmr.ses before the end 01 the Agreemem �Tetro.
                            Landlord may recover unpaid rent up to the time oi lhe jutlgmem and future rem owed
                               --,der u1i,-s .Agreement, st.rbjeCl m the Land!crd-s duty to mitigate damages. Per Ca_ Civ.
                                ode § 1951 .2(c)(l), the d amag,e,s Landlord may re-cover indude the ,North at 1'.he time of
                            a.\'V<!rd of the amount by which the unpaid renl fm the baJ,.:i. nce ot the Agreement Term .after
                            t he t,rne ot award. or for any sho rter period of t,Mc specified m this Agreement, exceeds
                            tile amount of sue:, ,entaJ loss 10, me same period mar Tenant proves could be re.;isor'l-'J.Dly
                            avoided. �

                 8.                 Notice By Landlord. P,a:•r Ca. Civ. Code § 1 951_3_ the Prem ises Sil.all oe deemed


                                                                                                                                     7
             Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 13 of 43
ocuSu:;11 E:n•J'E!'.op:e ID: 65f:113t-t-1 BZ9-4125-A1 :.0-24c8547�




                                                                                                 ives written n otice o ·
                                                                                                e d b y Ca. Cw. Code




                       .A.grncmem shall be specified ir1 the Landlord's no�e anu shall tie not tess than 15 days
                                                  ersonally or, rt malled. r.ot less ma., 18 days after the notice is


             C.          orm uf No!lce. Pea Ca. C                        d). the notice or
             be
                        in substantially me folJow;ng fo

             No11c& of Belief of .A.nan                       ____________ (Name ot lessee/tenant)




             less than 1 5 days atter rh.1s nouce 1s served pcrs,o
             notice 1s d�posircd in


                                                                                                                   ai
                                                                                                       a cou n

             __________ leswrflandlord)
             ----------------------';.\;(Type or print name of lessorllandkird)
             ______________________�    . A.dd,ess to v.ihich lesf..ee/1erian1 is to send
             ___ r,otice)

                         Continuation         Lease. Landlo,d has tne remedy described in California Civil Code
              Sectian
                         19SL4 (lessor ma)' oontim.Je leasie in effect after les'.;;ee·s bre;.ich and at,anoonment aml
                          ecovcr rc-m as tl becomes c:!L!e, r. lessee has rig ht to suble! or assign. subject only to
                          easonable hm,tacions).

              27 . ERSONAL PROPERTY.�

              A Abandoned Personal Pt0perty.

              1. Nouce. Per Ca. Ctv. Code § 1983. where personal property remains on the Premises after a
              1ena.ocy has cerrninared ana Tenam has vacated the Premises. Landlorc' sh;;ll g ive wrrrr,en n,c1,ce co
              Ter,ant and to any- other µe,so<1 Landlord ieasonawy belie'-":S to cc• the owner of the prop-er.y. If
              mP- p.roperty cono.ic;ts or records, Tenant st.all be presumed to be the owner of thE· n:-cords The


                                                                                                                         8
                  Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 14 of 43
Oc.:;.JSl!,,1 Ecwe!oJJe ID· 65E 1 13E� 1 8::S-4ll!}A1 llD•24SBS47J..5CC7




                                                   in Ca. Civ. Code §§ 1984-5) shall d�scribe lhe property in a manne
                rcasonab�' adequate m permit ihe owner of th-e pro;peny tc identify it. T he notice may describe all
                  r a portion of tihe prope�, and advise the person 10 be noufied that reasonable costs oi' storage
                m ay be charged before the property is returned. where the property may be claimed . and me dale
                before which the daim must be made. The date specified in the r:iotIce shall he a date no.t less
                than 15 days. after the no,ioe is personally delivered or. if mailed. n-ot less. than 18 days after tne
                  otice is deposited tn th.e m aiL The norice shall be personally de[JVered to the person ro be nocift
                or sent by fiits:f-ci::rss n,cil. postage prepaid. to the person to be nohfied at Tenanrs la:$! known
                address and . if there is reason to believe that the notice Si:!lit to that adare-ss will not be received
                      at person . also to any other address known to Landlord wl1.ere the person m ay r-ea-sonably be
                     ected to receive the notice. If n·.e notice is senr by mail. one copy -shall be sent to the Premises
                V-dGited hy TenanL If Tc11ai1t prnvidc:d Landlord v.ith Tenant's email address, Landlord may also
                se11d the ooi!icc by e-mail

                11.       Storaga. Pei Ca. Civ_ Code § 1986. th1= personal property cfescnbed m the notice sh.all
                                              he vac:ated Premises ot be �oted by Lan-illorcl in a place of safekeeping
                          unti! L an-dlord e1rher releases me property pursuant to section 27(8) (rii} or disposes ct 111e
                          property plJrSl1ant to section 27(B)(iv). Landla1d shall exetcise rea:son.:tble care in storing
                          rhe ptoper-ry. but Landlord is not liable to Tenant or any other 011,m er im any loss not
                          cause-cf by Landlord'r, deliber;;ate or negligent ac1 . �

                □i         Release. Per      ca. Civ. Code §        1987. me oersona! o ro oertv described in the notice shaa   ce




                                                                                                                                 e




                                     s_

                ,,...,     Sale. Pa Ca. Civ_ Co-de § 1988, if the personal properly described in the notice is nor.
                           re leased pursuam to section 27(8)(ia). it shall be sold at public sate by compeltlive t)iddc1g .
                           Ho•Never_ if Landford reaso nably believe..s that the total resale value of the _property no
                           released is less than seven hundred dollars ($700}. Lani:110,d may re1ai:n the prope�• for
                             anctlonrs own 1JSe or dis-p o "Se of it in any manner. Nothrng in this section shall be
                           c:onst,ued to preclude Lan.ct lord er Tenant from bed ding on the property at the publf:::: sale.
                           Nmice of the time and place of the public sale shall be given by publicatior1 pursuant to
                           C.31. Gov.Cocie §6066 in .;i ne,,.r:,paper of general circulation pubrtshed i.-i the county v,tlc:<e
                           the sale l!S lO be t-ield onca a v.-e ek for two consecutive- vJCek:s.. The last ptJblication shall be
                             ot less th. an five day·s before the sale is t•o be held_ The notice of the sate shall not be
                           published before the last of the dates s�ciiic·d for qal<ing posse-.ssion ot the p roperty in an�,
                             otice given pursI.iant to Ca. Civ Code § 1983. The notice ol' rhc: sale- -shall describe the
                           pr,operty to be sold in a m anner reasi::maofy rii.3equace ro pe,mi! the owner of Ll\e propert)·
                           to idemify it. The- notiGc m�y de-scribe �ll or a wmro,n of th.e prnper1y. but the li.mitation of
                           lrab1lity prov1uea tJy ca. Civ. Code § 19'8'9 does not protect Landklrd from any liabilcty


                                                                                                                                     9
                   Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 15 of 43
r,uS,!:i', En•rc'.afc ID· 65t1 1'.3[� 1 B'.£9-.n2f..P.1AD-2•1':::�7,0.EJ)C7




                         arising from the cfispos.rt.ion ol property n.ot described in me notice. excepl that a £runk.
                         valise, box, or o.thfH container .,.\lhidl is locke d. fastenM, or tiP.d in a manner which ci,eters
                         1mmed1arc acoess to its contents may be descnb�d as sucil without descnoing its content..
                         After deduction of th-e- cosr.s of storag(! . adverfu-,ing. and safe . any balance o:: the pro,ceeds
                         ot the sale which is not claimed by the 1crmet Tenrun or an owner other than such Te-nan�
                         shall be paid into the treasury or the count)' rn which the sale took pince nor later than 30
                         days afier the date of sale. The former Tenant or other owner may cla[m the tlalan1:e vi.I.h i
                         one year from the date of payment to th.e coumy by mal<ing application t o th"e county
                         treasure-r or other offictal designated by the county. If the county p.ay.s the balance or any
                         part thereof to a claimant. neI1her the counfy' nor any officer or erniployee Illereot 1s l@JJle t
                         any other cfairnant as to Ihe amount paid_

              8- Sum::;1de( of P,ers-onal Propert)' From Evictio n Or Forc:dosure . Per Ca . Civ. Code § 1965.
              Landlord shall not rctuse to surrender iO Tenant any personal property not oi.vn ed by lhe landl'.:ird
              whic:h has been left oil the Premises after Tenant has v-c1catcd the Premises and the rerurn o
              which has been requested by Tenant if all of tne following occur:

                         Tenant reque�is. in writing . within 18 days ot vacating rhe Pre-mises. the surrender 01 Ule
                         person al propeny ,1ind the reque� includes a description ot the personal property held by
                         Land lord and specmes. the mailing address of Tenant; ;f;

              ii         Umdlord or La.ndio rd·s agent has control or po�sess1on of Tenanrs personal property at
                         the tir11e the re-que-st is reoaNed; ::.:-::;

              iii        Tenant prior to tile surrende r of I.he personal ptoperr>· by me LandLord and upon wnnen
                         demand by the landlord, tenders payment of all reasonaole co� associated wim me
                           andlo:d' s removal and storag e of the p ersonal prol1€ rty. L andlorct··� demand eor payment
                         of reasonable costs associaied with the removal arid storage of personal propeny shall be
                         ·n wntmg aM shall either be mailed to the Tenam at trte addrnss p ro\lided by Tenant
                           •JtSUant to �-ection 27(8)(i} or shall be personally presented to Tenant. v11thin five days
                         after the ac1ual rece11.:rt of the Tenant's request for surrender of the personal p roperty,


              the property is returned fits._                           and s.hafl itemi.:e all d1atges. sp-ecifyirtg ihe naii-ure and
              am1,,unr or e:1rer1 item of cost

              iv. Tenant agrees 10 clairn and remove the personal llJroperty at a reasonable
              upon by landlord and Tenant but not later than 72 hol.!lrS attN th<.' tl'nder
              �Ec.'CbOn 27(B)(iii).

              • Rea.so nilb le costs associaced with the landlord·s 'rernovul and :.torage of the personal pr op,erty·
              �h."3II include, but not be limite-d to rea-sonr.:ble. costs a:ccually incuHed. or the reasonable value ov
                             ally provided, or both, in rcrnovi(1g lhe personal property irom i1s angm�I location to the
              place of storage, including di:,assem'.bly and transportation; and reasonable storage costs. actuall�,
              · rt:.1. med . which :,haU not exceed the fair rental valu-e o t the space reasonably required for che
              s1orage of the personal property.

              28. PERSO NAL AGRI CULTURE. Pe, Ca. Civ. Code § 1940.. 10:




                                                                                                                                         10
                      Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 16 of 43
C.occS'--gti Er.,,'IY.lpc ID: G!:Et BE"-1 1:QIP-112&-A1A0-2<C6:47ASCC"l




               A..        Definitic ns. For th          n:ioscs of 1h1s section. the foflowmg definitions shall ap p ly:

               i.                   ··Private area� mear�s an outdoor backyard area that is on the ground level ot ltle
                                    Premises: �

               ii.                                            re� means a use of land where an individual cultivatf.-s edible
                                                             sonal use or dona11on; and �

               iii.                 �Plant crop� means any crop in its raw or natural sta1te. which c.ome.s from a pl�nt
                                    that ·wtll bear edible fruns or vegetables. It shall not include matiiuwia or illl)'
                                    unlawful crops or sutista.nces. �

               !3.        Landlord :shall permi� -V:enant to participate in personal agricueture m pcortable containers
                          apprnved by Lam:1lor d in Tenant's private area if tile foflovling condi1rcns ar e met

               1.                   Tenant regularl>J removes any dead plant rna1er1al and weeds, with the exception of
                                    sttaw, mulch, compo54 , and any other organic materials mtende-cf 10 encourage
                                    vegetation and retention or moisture ln soil, untess Landlord and Tenant have a
                                    preexisting or sepruate ilgrec:menc reg.ardong garden maintenance wile-re- Ten..."'..nt is
                                    not r f>..Sponsible ior r1:;-moving or maintaining plam crnp and weeds; �

               II.                  The plant crop will not interfere with the ma1rnenwice of the rental pro p erty: :f:

               iii,                 The placement of the portable containers does not intcrfetc with an)' tenanrs
                                    parking spar; and �

                                   Sulbject to the notice required by section 34 or Ca. Civ. Code § 1954, Landlord has a
                                                ty inspect any area where Tenant is engaging in personal agriounure 1
                                               ce w1lh this section. �

                F.                                                                         operty that is improved with, or
                             nsi                                                             its !hat a;e intended for human


                30 .      TENANTS O B
                          Cede § Hl-4 9. i i Tenant ,ece1ves nottee of any proceeding to recover the real property
                          occupied by Tenant. or the possess5on of the real property. Tenant shall rmmediately inform
                          Landlord or the proceed□1g, anct atso debver to Landlord th e noti0:. if in writing . and Tenam
                          i�- ,cs:po ns:iblc to Landlord for at! damages which landlord may sustain by reason of any
                          omis.sion to inform Landlotd of the notice. or to deliver i.: to Landlord if in writing. :::S

                3l.       Pt.ST CONTROL.

                A.                   Pest Control By A Registered Stru ctural Pest Control Company. Pet Ca. Civ. ;..-;-cotle
                                     § 1940.8. Landlord stia!J provide Tenan1 with a copy of the notice provtdcd t>y a
                                     registered stru ctural pe:s.t control comp.i.ny pursuan1 to SeclJCn 8538 of tJ-, e
                                     Bus:iness and Professions C0-de. if a comracc J'or periodic       nest
                                                                                                        control SC'ir.nct::- has



                                                                                                                                11
              Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 17 of 43
D.:!�n Fn-..,�lc      ·• n!il:1 1 3E-=-- 1 El:W-4 12&-A 1.A0--2.:.   J'.!,:lCJ




                                       bee.n executed. �

              B.                       Pesi: comrol By Landlord. Landlord shall comply with the notice requiremems of
                                       C.::t. Ci\·. Code § l!¾O. 8 5. �

              33.         QUIET ENJOYMENT AND LANDLORD"S R IGHT TO ACCESS. �

              f,.          Entry. As lon-g as Tenant is net ,n oefault under this Agre-e 111ent, Ter.am 1s encme-d to q uiet
                            nJOy-r'oent oi the Prenus1;:.5 . E>:cept m c�..as of em:rgency o r •,1,rhen Tenant has abandoned
                          or surrendered the Prem£Ses. entry may no1 tie i'nade during ocher than normal business
                                                                         ,i during o(ner than nrmn.a.1 business hours al the
                          time of entry Per Ca Civ. Code § 1954. Lanolord may enter tne Premises ordy n·, me
              folto•....�ng r..ases:

              1.           in cas.e of emergency; �

              ii.         to make necess:=1ry or agreed repairs. decoraMfls. .alterations or improvements. supply
                          necess:lfy Of agrew services. or exhibit me Premises to prospective or ac:t,Jal purctias-e1s,
                          mortgagees, ten.ants. ·workers. or contrac:iors or m make an inspection pursu<2nt to CJ.. Clv.
                          Code § 1950.S(f) ; ;:;:;

              111 .       when T('llant has ao..·=t.rldoneo r,r surrendered the Premises; arid �

              1v.          pursuant to court ord

              8.                    RcqlJired Notice
                           Te




                           prior 10 a11 1nrer11:le                                                                                               e
                           C(Jfllfaty. :ii,_

                                                         Purchaser. It tne




              D.                  O ral Agrc-emc-nt Tenant and landlord m?.y agree orally ,o "u) emry 10 make agreed
                             epair:; or supply aQreed services. The aorer;mcnt shall include the date and appro::-.imare
                              ;1: of th(.• (.'nt,y. whu;;h �,h;;.11 tic withril 0,1..-: ·•'-•eek of 1he a9re-enl€H1.t. In this c-ase , Lam:! lord is
               Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 18 of 43
Doo.iSign En,,21�e ID. 15oE1 t3E+1 BZ:412E-A 1;.D-24=:6-547.�1_; ,




                          Ol required co provide Tenant a written notice. i-:1.

              35 .      FORCE MAJEURE. If Landlord or Tenanr cannot reasonatity perform rrs obogatio11s under
                        �is ;i.gnremen1 b&al.!Se o! a natural disasrer. v1ar. tefrorist acti\/ilie--s. CNil comm otion. an
                        act of Goo. or any or.her evem beyond Landlord's or Tenant's control (except for non­
                        availability o1 1unds), liie patty shall nm l:le i:n breach of th.is Agreement ii me part;• diligeml>'
                        perlorms the obligations after the end 01 1t1e fotce maieure evenL Th� non- performing
                        pa.ref shall give vniuen no1ice to the other party as soon as practicab!o in r.hc event o ·
                        no n-performance due to a fo�ce m�ure ev-afll.              *-
              36.       ASSI GNM ENT. SUBLETTING, AND RELEASE. Per ca Civ. Code §. 195L4(b)(3) , •.vm, {fie
                        pm:ir ,,,mtten con:;ent o1 Lan dlord . Tenant may sub!et any part of the Prem?Ses or asS1gn th,:�
                        t-.gtcerr,cnt and landlord's consent shall no, be unreasonably withheJd_ UnlC?ss Landlord
                        issuec; Tenarn a written release, Tenanl sha.ll not be r-eleased ft0m lhis Agrcemem f,
                        reason including blJt not limlled to schOol wilhdfawal or tiM:ofer. bu. sines:s or emplo
                        tram,ier. loss 01 emp.loymcnt. maniagc. d1voroc , c;eparation. or bad health, 11t.rith the
                          xcepoo,1 of certain mil,tary service members, victims of dome�c viclencc. and cJ.li)' omcr
                        excepoons a.,:; mz,y be permrt:t,e-d under f'f!deral andlor stru{! law. Landlord may charge
                        Tenant a reasonable adrrunts.uativ.e 1c-e for any assiqomem. sublet or release.

              3. .      GROUNDS FOR TER M I NATION OF THE                           NCY.

              A.                  Terminmron e:Jy Li:indlorCJ. Landlord may terminate this Agreem ent if:

               I.                           enam or Tenant's gues.s or invitees fail to camp-ly with ,any term ot this
                                           Agreement; �

               ii.                         Tenarn m1srepres�nts any 11'1i'.l.le'1aJ race on TC1lW1-f£. rental a.pplrcation; or »:
                    ·
               i'                          othen-llS� proOJt.:fed lby law. ..,...

                                                  By Tenant Tenant may temnnat:; this Agceemcm it

               i.                          {he Premis,:a
                                                       � is damaged or destro�•ed ouic               an l:Jy the wrongful or
                                           :wnaegl,gent acts of Tenant to the eXle                    al u.se and occupancy is
                                           sub:stantiafiy impaired: �

               ii.                                                                       habim!li.lity described in section 20(A)



               III.                          e-,...�111 i::; �-t vietim of domestic violence per Ca. CiV. Corl€ § 194G.7; or *.

               iv.                           !herwise provided by law. �

               38.                                    ILITY. Lar.cilorcfs insu:ran-ce does nOl cover Tenanl's petsonD
                            ssessjons in ihe event of loss or damage due to fue . windstorm. fiood. 11\eft, vandalism.
                          ' olhei similar ca.Last:-. If T�nant desii'es TO i.nsure r,erson.al posse5sim1s or 10 i



                                                                                                                                    13
                  Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 19 of 43
oo:,$ifp'l Er,v�� ID: 65E1 t3E-'-1 B21:l◄ ,2.."°A1AD-2<iES�7ASOC7




                       Ten ant's personal liability. Tenant should obtain renter's insurance. Tenant's il"kSur.ance shan
                        c me primarJ insurance responsible for payment i:n the event of .a loss, and Ten.am o
                        enant's insurance c-0 mpany wlll reimburse Landlord or Land lord's insurance comp.any, ,f
                       necessary_ Tenant shall only be liable ior personal i:njury or p.roperty damage caus,ed oy t h e
                       negfig en ce or wirtful acts of Ten.a nt. Landlord shall 0'llly be liab� 1or persona! in1ury or
                       property damage caused by the neghgence Of willful ac.."1S ,of Landlord_ ;g

             39.       SUBORDINATION. This Agreement is suh:Ordan-ate 10 any existing or futu re mortgages or
                       deeds of Yust �

             40.       RELEASE OF TENANT INFORMATION TO THIRD PARTIES. Tc-nant authorizes Landlor
                                                       r to a third parry who requests the i
                       govcmmcntal. judicial. law enforcement or business purpose- ;.:;;

             41.      !EM IN"ENT DOMAI N_ I f �n'.I' pan of the Premises is condemned through power of eminent
                      domarn . this '°4;lreement shall end and all oondemn'C.tion prnceed..c; '.'.hafl belong to Landlor
                      :y;


             42.       NOTI CES AND AUTHORITY TO R ECEIVE LEGAL PAPERS. Landlotd. any person
                           aging 1he Premises, an::! anyone d esignated by Land?;ord am authorized to accept
                       service of process and rece1Ve other notices and demands at LJ.Jfl d!o.rd's aciclress If.Ste
                        erow. ;J:i:

             A               To Tenant. Unless othen\lis,e specified i111 this Agresern�nl or HiquiH:d under law_ all
                                                                                             al1 be delivered by·
                                                                                                 egis.tered mail:

             I.                   yd                     y lo Tenant personally; ��

             ii.                 if Tenant is absent trom Terianrs place 01 teS!dence, <1na from Tenant's USllal place
                                        sine.ss. b,i Jeaving a copy with s,ome r-erson of suiCQble age and discretion at
                                  ••ither place. and sending '" copy through rhe marl addressed co Ten.am � Tena.nfs
                                      ce of res,oence; or �

             iii.                rl such plaoe 01 ,esu:fence anefi busu1ess cannOl be e!!.-..Cer1ained. or a person o
                                 suitable age or discretio'll there cannot l:Je found, then by affixing a copy in a
                                 conspiruous place on Premises. and also dr;;livenng a oow 10 a person there
                                  es�ding. if suel'l per&Gn can be found; and also sendin g a copy chroug. h the mail
                                 address,e-0 to Tenant at 1.tie

             8.             To Landlord. Unless othe r,vi:se s�ecified m this Agn.:�mt-nl or �equited under law, all
                       1otices (equired under th.is Agreement shall be rn writing and 'Shall be delivered by Tr;,nam
                       to Lan'dlord p,e,sonaDy or by S€ndcng a copy by oert.if1ed or tegt$Ie-red mail as iol13·W'S : �
                       La.nolord : Tnxi M enhard1, PO Box 33095 . LOS Gacos. CA. 95031 �

             c_        Month ly rental payments. sh.all be trallSferred electronic.aOy to the following ac:-.co1m1:
                       Wells l=argo    Routing number 121.042882 .4coount number 0033182346




                                                                                                                        14
                   Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 20 of 43
D:lruSr,in [m-elt:-pc




                            ount holder· Trixi Menhardi.

                43 .    ADDrT I ONAL PROVI SIONS Adcfirio11al prov1srons a.re as fo·llows: one dcsigoated p.arkir.g
                                                     =
                        '±:spot plus one ca garage maxim um cf two c.ars on the property ovemiohl.

                44.                        :S. In any action or legal proceed.irig 10 enforce any part of this
                        Ayreemem,          evailing PW'l)' :shall recover damages. reasonable attorney's fees, and
                        cos1s. :2:

                45.     WAIVER. The faiture by Landlord to 1nSJ!:>l in an)' one or mote ca<:.£.-s upon 5trict
                        oerio,rrw.nce of any· of the terms and cond1lrons of this Agreement shat.I no1 be con:wued
                        as .a waiver or a relinquisl'lmt:m lor the fun.ire of ;:,iny such term or condition of this
                        Agreement. �

                46.     HEADI NGS. The seclion he,101ngs contained i n
                        only- an:d shall n m in any way a lfeet the meaning

                4. .       ECTRONI C T                                 1d Tenan1 hereby consen! to exe-i::ution of rtus
                        Ag reement by electronic signature. �

                  8.                                                                         to be invalid or
                        u n-el1 farcea                                                       and enforceable. ..

                49.




                Noucc per Ca. Civ. Code § 1945.5. Sec:11().n 14{A) {tf tllis Agreeme-m comauns <;1n uut(}matic renew,
                 r e.x:tension 11 Ter1.ill1t remains in possession aner me expiration cf. the Agreem ent Term or 11
                Tenant fail�, tc give not1oe 01 Tenant's intent not to rcnC'lv or extend before the eXJ)iration of th�
                Agreement Term




                                                                                                                          5
                  Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 21 of 43
D:.ic1...
       '¾ln I:1                   1 B29·...112Er-A 1;.D-24::f-547,.;::(I(:,




                  Effective as of the dat.;;: fug set forth ar:ove.




                                      warcls                           ct.ate signed:


                  1c,1ru1ii • M elissa Tracy                           date signed.


                  Tenam - Chuck 8.;,;nnen                              date signed:


                   andk>rd • Trixi Menhardt                            dare �rn:!:d:




                                                                                        6
                 Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 22 of 43
OcOJSign Er"11'lopc JD· &!>E1 t3E-1-1�i26-AlA0-14::l:'547.:.SOC:i




                                                  Cond ition of the Premises Ag reement

              Dare· JanUar}' 6. 2020

                             n 01 1.he Premises Agrt-ement ("Agfoomenq is l:}etween Marla £dwards. Mehssa
              Trac:.,' and Chuck Bennett (co�lectivel)', the �TcnMr) and Trixi Menl'lardt {ulandlotd") rego:11drng itle
              resideniial lease to, 1535 Hidden Terrace Ct. Defaul1, sanr-a Cruz, CA 95062 ePremi:s�s·')
              beginning February 1. 2020, (the "lea5e").

                 1    RFCORD 01:: CONDITION: DAMAGr�

                                     is Agreement prov,d�..!; a record of the condition of the PremJSes at the inception
                                  af th'.; le<tSe. �

                                  AA'}' darn.age m the Premises that cxi!:,ts ar the Im:e ptIon or the Lec.se s-h::}U ld be
                                  described by landk>rd m section 2 below. or provided in V.ITITTl1£! by Tenant to
                                  Landlord Of:f secuon 3 below. ;f;.

                                                                       analord Of Tenant c:�;mce.rning an area or fearure
                                                                       fea.ature shall be ,p resume-a to b.e damage-free
                                  anc 1n good w

                                    ny darn<ig, e to the Premisr?s tnat e>a::,'1S al lhe end of Tenant's 1erim1cy Shau De
                                     eSUmed to �e tne resporlSttnll�• oi Tenant. unless such damage is disclosed per
                                          s of this Agreement. *-

                                                                            E COND J
                                                                                 ion of the Premises:

                           a.
                                                                                    oughour the house.
                                  tf.
                                 ll!.
                                 1\/.     2nd Hoor bathroom entr)· row or floor trles are cracked .
                                  V.      2nd floor baloony dO$!J-t h.as watet damage.
                                 VI .     8Qth bathrooms do not have toilet pap,er ho:oers
                                1/1 I .   lSt floor bathroom is. missing a d,awe, �'JIL
                                VI II.    1st floor bedroom door is warped.
                                 IX.      1st floor patio doo.- h:',�) messing/ not
                                  X.      Backyard landscape a:s 1s - tenant ma,• �er or maintain at their preference.

                 3 LANDLORD'S COM M ENTS CONCERNING THE FURNJSHING rn: T�E PREMISE'.$
             T he premises an: leased lmfurnished. except for the 1ollo,mn9 items which are r.he prnperr.y ol the
                     landicrd.

                           a. Appliances; \"'-3:sher. dryer. dishwa:?1,ez. !,"tove v,�h imegrated oven. medrurn sized
                              rcfrigc1ator. e�tric •N�lfhea,r.1" in Isl floor b.t:<lroum.
                           b. Furnishing · cabinet at 3rd floor lanoing.
               Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 23 of 43
0o,;::1:,.;1gn Envi:lopi;, !O· u!iF 1 t3t4-1829-.:. ,26-A1;\D-2<1E8�471'5CC7




                    4     INSTFIUCTIONS FOR TEN.A.NT

                               a. Tenant, please mspect the Pr£-fllisc.s for damage. Reviev, me condrt1on of the v,-alls.
                                  ap.pliances. p11.1mbing fixtures, iighl1(1g ftxt. u res. doors. windows. floors. fumis."'l�ngs.
                                  counrencps. carpets. drapes. and other areas or fearutes. �

                               b. Tenant. within 21 days of start of leasf!, please: pro1,iide Landlord , rn writing. with any
                                  iamag:e or additional comments related 10 the condition oi' the Premises. Tenant
                                  may email comments to Landlord at trixi@menhardt. com or mail commenlS ao
                                  Landlord at PO Box 33095, Los Gatos. CA 95031. Tenant's tJJnety comments, if any.
                                  shall th";n he i�corpor.ale-O 11110 and DfrCome part of this t,.gre-ement. Tcn,am may
                                  conti'lct Trr.xi Mcnhartit. 408-458-6592 vnth . any questtons , concerning this
                                  Agreement �



                  ffectiv,e as of th.;, date first set rorth above.


                 Ten.. -:rn!                                                   Orllle �•gned:

                 Te 1 1.a1ll                                                   dace signed.


                   enant                                                       dai!e s-� ned:


                 U:lndll)r(I                                                   da� sig 1)(:0:




                                                                                                                                    8
                    Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 24 of 43
Do:::uS4!jt1 L.'1'11:ltl!lt.' ID. 65Cn3C·H BZ9-4 12&-A1.,t'.D-24'.E!!"547A..=.QC7
               Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 25 of 43
Doo..iS1r:in 1::nu;I� ID· 551::1 13c4-1829-41 2&-.:.1AlJ..2�E854 7�;u(":7




                                                                Exhibit B
       Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 26 of 43




                                    l'ii9TlC�     ...-o P4 Y '"RENT OR- QUIT
                                          (C.C_Jo._" Scaiori 1 J 6J S�r..,.. �)
                  'tn;     f1 £LISSA,            tRAc y                           - anb!l 11:mdb in � »•o•c:




                  J--CEA.� TA'-fE NOTJO: thc fflll' bas :um b«.o .f'C»d l'or d1C below described �­
         is dpe im,d' u:nPili,d 1n ihe lofm s\Jm uf
                                                   4<Xl� _:
                                                    S

                  .'i.ad , Wi_paid :n:m coos� of" 1Cm tbat. i$ dd°'rncd ::ts COVI0-1 9 "Rcwal Or::1bl.. tluu aimc doe
         "Cll"ing lhc. �_ Tm,"c �Qd 0f"Marcii l . 1020 l'hroUgb_ August '3 l . 2 � -
                                                                    Amount w� S--��
                                                                                           I
                  pue lJlrk of"Renc Mmch, _ • . -2020                                       ' ----
                  Obe Date -of _Rent: A_p.ru. ___. .2020            Amouul unpj!i �: S
                 DtJC � �        �       Ma�•... -----=- 2020       Amoum-un�� S�.,__     /_____
                 D.uc Date _otRent;-. J� ___.. 2mo                  Amom11 � s.�/______
                 Due 0meo'fR�L JoJ)'.-_t___"' '2020                 Amount �d; �        g,   ..S pP
                Ow; D�c of Rcn,1� August:.. _L_� 21)20              Amount � S 3'(S.c>ci

                WITJJ}N .FIFIEEN       (15) DAY.S of the date of -serv.icc of this Notice u__p0r. ;oo, c-xtlud�
     weel.C?J� .and judii�Qlids}� .you Ari: :required, :o) ro pay � rem, OT in. the alternative. h) to 4uil.
                             c

     and deliver up po:sscssion _of said _pn:cii.scs, or in lhc �vc. c) dc:lr.:q a. .signi:tl ��1,jn Qf
    COVID- 1 9'-i\elru.cd .fimmciri! dimcss. (provtdcd 'la --.atac.hmcnL l }, cand � lhcteo
                                     'u
    (provirled. .in. �t 2)_, ap_plie.i?)c0 1c> du: Laruilord b)� 3UY o.f ih� methods cllecked 't,c.low o
    'Y. mtll"T .tn ilie following address..
    Payment or .Declaration .shouJa be delivered. to:
                                                 Name!             ITJX f   N.evt!M-/F
                                                                                   �£S@sl
                                                 Address:
                                                                   ��e,to3:$
                                                 Telephone:       ¥?-:& �s..« ... �see

(-Check should be made payabJe to::                 �ix,"- tics, l..9,q).I                                )



□                                                                                          □ '-----�
PAYMENT MAY BE MADE IN ANY OF THE CHECKED I\1ETHOD$ BEI'..OW�

    By � delivery;                                                                                 B:y �it.into �u\
  The usuaJ u.ys Md
                                                                                           .


 hom wfim availab-k rn                                                                   Bank Nam�:         · ___
                                                                                                          ___
                                                                                         Address:                            ..,.
 acrept- payments ate
days or _______
be;                                                                                            "74 By_ electronic �as transfe
                                                                                               N     pursuant    m prcv,�
                                                                                                      established -pmc.c4,
             Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 27 of 43
OccuS1,1n E�cpe w:               9-412';;-A1,I\D-24E8-547J.50C7




                     SHOULD YOU FAIL 1o pay Lbi.:. rmt or to dcb·cr up possession of :be premises or prov�d
          s;rid dc:darar:ioa and said dOClLmer,mrion. if applicable, v,-jthin said fifteen day pt.:riod.. your landlord
          \J.iJ I instmne legal proceedings to recm·er pos�ession of said premis.cs from you, 10 neclnre forfeirure
          of the lease or n.�r.a! agrcerncm: by which you 11-old posscss;ion of said premises, and to rccovCT all
          unpaid rcru., wilawfu! detamer damage..", .attorney's foes (if applicable.)_ and C'..ouns costs.

                      YOU AR£ ADVISED that at this time we h;JivC nol bt::{.-:n infom1ed that your unit is in need
          or any rep.airs. We rake 01.lf responsibi]jty· as a landlord Lo maincain your UJllt in good repair very
          :scri4-,u:idy. Jf you bdii..,•c; chat any items need to be corrected,. please. address th<'.Jse issue_:;; to u:s m
          writing and we ,_.;11 inspect forthwith and make necessary repairs_ Of coi..me. if we do nm r�eive
          any v,riucn repair request:;. '\Ve v., JI continue to assume that thcr� arc no ircms mat nc-.-d to oe
          correc1cd aI this rime.

                 To tenants who owe COV0)-1 9 Rental Debt. that came due during the Protected Time
          Ptriod of March 1 , 1020 through August 3 1 . 2020, ljsted abovt:, th� following notice applies:

                                    .NOTLCE FROM THE STAT£ OF CAUFOR.i'IJ.A: Ifyou arc tmablc 10 _pay
                     tbc :UJ1oun1 di::m:mded in trus notice. and have decreased income or increased �penses
                     due to COVID- l 9, your landlord wi.11 noL hi! abfo m evic1 you for this missed p.i}'mcnt
                     if you sign and delive� the: dcdaratiou form included with youT notice to your !an<lford
                     w ithin 1 5 days. exc.luding Saturdays. Sundays. and other judicial hotidays_ but you
                     will mll ov;e this money to your landlor<l. lf )'Ou do nor sign and delivcr tbc dcclara.':ioI
                     wimm lhis iimc period. )'OU may lose I.ht cvictio11 protections availa
                     !'.!llli-7: :rcrurn this form to be protected. You shollld ke('fl a copy or picnu-c of tbc si gn c
                     form for your records.

                             You ,,·ill st.ill o\,·c chis money to your landlord and c:m be sued for tfje money,
                     bw you cannot be evicted from your borne if you comply with thcs-: rcq-ui:remcms.
                     You sbould keep careful trad:. ofwhat you have µ:;id and any amoum you still ll\'.-t: to
                     pmlc:ct -your right:, and avoid future dispuic�. Failure to respond 10 I.his notice may
                     !CSW1 in an unlawful dc,t.wer ai:tion (eviction) being filed against you.

                     For information          ou! le�al resources that may be availablt; LO you, visir
                     lawhelpca.o. .,..

          Ili
Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 28 of 43



        HlCH INCO�tE TENANT&
        I J If ci1eCkell, your l:imflotd h3.:, �rm:mation on me- mat -mdiC:lC� dmt ).� _UIC n. �
 � 'teNnl, �� you emn m.ore than SI ()O,OOl>.OO pet y=i' mid y-ou.C$m more- 1.b:m tfu: medim
                                                                  .co�
 nictJmc in your COUM}' lot. )l.l":II' �<clmld mie.. 11it doawcn1atino       of;. _______
 ----�--------- ----- - ���. anncitmcnt -


  ..�ed�   re{o.efz r:�                     By· / i::::
                                                                rre � � ra�
                                                      ;
                                                   - -�
                                                              �
                                                   =r
 AUacli.mcnt 2: Dol:Umaliatioo � for liigh       lncamc
 AIUdllncol 1:- �amtioo of-COVID-19-ntla1ecl littir;nda! distn:ss

 A:nadbment �: °No,ij.» from ·th!: Stiiie ofC.lifumin
                                                        icmn1..; if:��1>Je     '1/ lR..

 AMdunenl. 4: City futms,. if app]i�le


    nns .N011CE $UPERSl:DES All PREVIOUSLY SERVED N.OllC� TO PAY OR QUIT
  Case 5:20-cv-08670-NC           Document 1-1 Filed 12/08/20 Page 29 of 43
                t2&--:.1AC-Z"'c3:-47...SCC7




                      eda:rat.ion of COVI0-19-related financial distress

I am c           o pny my 1cnt or othEr tinancial obli gati               e leJS<: in full b&-.ausl' or o
   o·e


    2.                                                                                      ring the COVI••·

    3.
                                                                                               mitv membe

                                                                                                            rectl

    6                                              �nd�m•C ,,                                           eased




                                                                                                            em,
                                income :rnd/or 1     ·,l:i.cd expenses.

Sigred unde

 rint Name. _________________

Dated: ________
    Case
    ID. 8:£ " 5:20-cv-08670-NC
              1'.:![4-1 n�1?F  Document 1-1 Filed 12/08/20 Page 30 of 43




                                                                                           ,achment ")
                      oo,umen�tion Required fDf" High Income Tenant

T'le anacnmen              to you ,f the box undH �HJG              Ni" above •<: erPCJ<e-£1




fin3ne1
  clvd,

    a)
    b)
    c}            Pnt f1      a tenant'            at �pcc,fiE-S                ,e.
    oj
     ·)                                                            Y,                          m.lnci.cll

    �J




                c1n c-:19loyi::r
    i)
oo.,s;gn Envel09('
               Case10: 55c113c,i..
                         5:20-cv-08670-NC   Document 1-1 Filed 12/08/20 Page 31 of 43




        !'iOTICE TO TE�A.'\"TS who have
        tlu: tr.msition time period of 'Scntcml

        NOTICE FRo,1 THE STATE OF C A LJ f'O l{K I ,.\ : The Californiz Legislatun: bas t!tla·           C




                                                                                                  r direct

                                                               c tt.at h:1Ye n::rluced your mcomc: ur




                                                                                                             (Y




         :xpaicm:t:d a <lee
         landlord must u�ll you in




                                                                                                              C
                                                                                                               d



                    ati                                   vai]abk ro   wu.. ,isit Jawhcl
                                                                                       pca.or�.
Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 32 of 43




                                                                  .,




                   ,,
                                                      �
                                                      z
                                                                       �,.
                                                                       �
                                                       :-
                                                                       z
                   [

                    ...,
              Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 33 of 43


 1I Melissa Tracy, M,ernk Teja
    1 535 Hidden Terrace
2 I Santa Cruz, CA, 95062
3 I Defendants, In Pro Per
4
 5
 6
 7
 8              SUPERIOR COURT STATE OF CALIFORNIA, COUNTY OF SANTA CRUZ
 9                                   SANTA CRUZ DISTRICT, LIMITED
10
11   II Beatrix Menhardt, also known as Trixi                NO. 20 CV 021 56
         Menhardt,
12                                                      I NOTICE OF MOTION AND MOTION TO
                            Plaintiffs,                 · QUASH SERVICE OF SUMMONS;
1 3 11 vs.                                                MEMORANDUM OF POINTS AND
                                                          AUTHORITIES; DECLARATION OF
14 II Melissa Tracy, Merek Teja,                        I MELISSA TRACY


15                        DATE: November 24, 2020
                            Defendants.                 I1
                          TIME: 8:30 AM
16       _______________, DEPT: 5 [Hon. Timothy Volkman]
11   I   TO PLAINTIFF AND COUNSEL:
18             NOTICE IS HEREBY GIVEN that on November 24, 2020 at 8:30 AM in Department 5
19 I of this Court [or whichever courtmom to which this matter is assigned], Defendants will and do
20 I hereby move the Court to quash service of summons, on grounds that service of the Summons
21 I has not been properly effectuated.
22             This motion is based upon the following points and authorities, judicial notice of the
23 I attached deed, and Declaration of Melissa Tracy. DEFENDANTS DO NOT STIPULATE A
24 I COMMISSIONER OR JUDGE PRO TEM participating in any aspect of this matter [Cal Const.
25 I Art 6 §2 1], and will submit on the papers absent actual appearance [CRC §3. 1 304(c)].
26                    Isl
                                                             DATED: November 1 6, 2020
27   I Melissa Tracy, Merek Teja
         Defendants, In Pro Per
28                                            MOTION TO QUASH
                 Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 34 of 43


 1 II                 MEMORANDUM OF POINTS AND AUTHORITIES
 2 I Introduction
 3 II      Code of Civil Procedure § § 4 1 8 . 1 0 and 1 1 67 .4 authorize the unlawful detainer defendant
 4 I to file a motion to quash service of summons. If denied, Code of Civil Procedure § 1 1 67.4
 5   II    extends the time to respond until 5 days after service of the notice of ruling denying the motion,
 6 II and the court lacks jurisdiction to set any shorter time.
 7 II             The court took the first motion to quash off calendar on October 29, 2020 when Plaintiff
 8   I admitted no service was done. The second motion to quash filed for a November 17, 2020
 9 II hearing was taken off calendar because a subsequent service of process �endered that motion
lO   I moot. This motion concerns the remaining defect in the service of summons.
11
12  II 1. Jurisdiction not acquired by 5-day summons if complaint is not unlawful detainer
1 3 II        Code of Civil Procedure §41 8 . 1 0 permits a defendant to move to quash service of
14 I summons on grounds of lack of personal jurisdiction. Code of Civil Pmcedure §41 8 . 1 (1970).
1 5 II Personal jurisdiction is acquired by compliance with lawful service requirements for summons.
1 6 II Code of Civil Procedure § 4 10.50. Sections 4 1 5 . 1 0 et seq. of the Code of Civil Proc,edure
l 7 I establish the means by which the summons may be served. Substituted service may be used
1 8 II instead personal delivery of the summons. Code of Civil Procedure §41 5 .20. The 5-day
19 I summons is permitted only for unlawful detainer actions.          Delta Imports, Inc. v. Municipal
20 I Court (1983) 146 Cal. App. 3d 1 033, 1 035:
2 1 II            If the underlying complaint fails to state a cause of action for unlawful detainer,
                  then use of the five-day summons is improper and the defendant is entitled to an
22    I           order quashing service as a matter of law.
23    11          Unlike Borsuk v. Appellate Division of the Superior Court (201 5) 242 Cal. App. 4th 607,
24 II this challenge does not address the manner of service of the 3-day notice, to which that case was
25 II limited. The questionabl,e Borsuk rationale was that Delta had erroneously equated service of
26 II the 3-day notice with acquiring jurisdiction, and that a demurrer could properly challenge that
27         defect. That is not what Delta said, which makes Borsuk bad law, but since Borsuk did not
28                                                MOTION TO QUASH

                                                           -2-
            Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 35 of 43


 1I extend its ruling to other defects in an unlawful detainer complaint, Delta remains good law for
2 II all other challenges to the failure to state a cause of action as a means of challenging jurisdiction
3 I by means of a 5-day summons used exclusively for complaints that do state a cause of action for
4 I unlawful detainer. Accordingly, Borsuk is, or should be, limited to a defect for manner of service
 5 II of the notice, and not extended to all other defects on a very slippery slope leading to everyone
 6   I using 5-day Summonses instead of 30-day summons in every civil action.
7            The problem with defective "unlawful detainer" actions was addressed in Karz v.
 8   I Mecham (1981) 120 Cal.App.3d Supp. 1 , 5-6:
 9           We now hold that ... To permit a plaintiff with a defective unlawful detainer action
             to use the pfocedure provided for in Civil Code section 1952.3 would encourage
10           bogus and fraudulent unlawful detainer filings in order that a landlord seeking rent
             due or prospective damages from a tenant who is giving up possession of the rental
l1           property to file a knowingly defective unlawful detainer action in order to get a
             preferred trial setting under Code of Civil Procedure section 1 1 79a. In the
12           overcrowded civil calendars of our municipal courts, we must prevent any such
             abuses.
l3
14   II 2. Plaintiff is not the owner; lack of a landlord-tenant relationship bars this action
15           The Complaint fails to state a cause of action for unlawful detainer to qualify for using
l6 I the 5-day summons because there is no landlord-tenant relationship between these parties.
17 I         Unless the complaint alleges Plaintiffs ownership, or some recognized and legitimate
18    agency thereof, the complaint does not state a cause of action. (See Earl Orchard v. Fava
19    (1902)138 Cal. 76, 79) Absent the landlord-tenant relationship, there can be no action for
20 II unlawful detainer. Richmond v. Superior Court (1908) 9 Cal. App.62; Haryer v. Raya (1984)
21 II 1 54 Cal.App.3d 908, 913. The unlawful detainer remedy is not available unless the relationship
22 1 is that of landlord and tenant. Marvell v.. Marina Pizzeria (1984) l 55 Cal. App. 3d Supp 1 ;
23 II Greene v. lvfunicipal Court (1 975) 5 1 Cal. App. 3d 446.
24 1         Attached hereto is a true and correct copy of the 201 9 deed from Plaintiff and her
25    husband to their trust Plaintiff and her husband conveyed the property to their trust in April
26    201 9, so that Plaintiff as an individual was no longer the owner, despite a contrary allegation in
27   II the Complaint. Plaintiff is not the owner as an individual as she alleged in the First Amended
28                                           MOTION TO QUASH

                                                      -3-
           Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 36 of 43


 1II Complaint, but only the former owner. The owner is "Wido Menhardt and Beatriz M,enhardt, as
2 I trustees of the Menhardt Family 201 0 Revocable Trust Dated 4/1 9/201 9,i' not plaintiff.
3           Plaintiff executed the lease as an individual, concealing the true owner, where she was at
4   I most an unlicensed property manager. Business and Professions Code § 1 0 1 3 1 et seq. There is no
  5 II alleged rental agreement between the Trust and Defendants. Integration paragraph 49 of the
  6 II alleged lease precludes any modification without the signatures of all parties, and no such
  7 I modification is alleged nor attached. As an individual, Plaintiff lacks standing, privity of estate
  8 II and privity of contract.
  9 II        The First Amended Complaint therefore fails to state a cause of action for unlawful
1 0 I detainer. The 5-day summons, even if properly served, does not create jurisdiction over
1 1 I Defendants.
12
13  II Respectfully submitte<L
14 II                Isl
1 5 I Melissa Tracy, Merek Teja
     Defendants, In Pro Per
16
17                              DECLARATION OF MELISSA TRACY
18   STATE OF CALIFORNIA
19  I COUNTY OF SANTA CRUZ
20 I I, Melissa Tracy, state:
2 1 II      I am a Defendant in this action and make this declaration of my own personal knowledge.
22 I        Attached hereto is a true and correct copy of the recorded deed I discovered after this
23 1 action was filed. It clearly shows that "Wido Menhardt and Beatriz Menhardt, as trustees of the
24 11 Menhardt Family 201 0 Revocable Trust Dated 4/1 9/201 9" is the owner, not plaintiff. There is no
25 I agreement with the trust, only with a non-owner. Plaintiff is not a licensed real estate broker, and
26 I cannot as an individual manage the r,eal property of others. . The Plaintiff needs to be changed to
27 I the Trust in order to begin to state a cause of action for unlawful detainer.
28                                          MOTION TO QUASH

                                                     -4-
              Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 37 of 43


 1              I declare under penalty of perjury under the laws of the State of California that the
 2       foregoing is true and correct.
 3       EXECUTED THIS 17th DAY OF NOVEMBER 2020 AT SANTA CRUZ, CALIFORl�IA.
 4                     Isl
 5
 6
     I   Melissa Tracy, Declarant


 7
 8
 9
10
11
12
l3
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                              MOTION TO QUASH

                                                        -5-
201 9-00 1 1 591 Page
                  Case1 5:20-cv-08670-NC
                        of 3                                  Document 1-1 Filed 12/08/20 Page 38 of 43




                                                                                                            CIT\' 1';..X :         .r


             RJ:CORDn-.G REQUESTF                  y                                                  AN.AOc::DS INC
            GODEms. :NC.                                                                     EJectromcaHy Re<=ordcd                                s
                                                                                                                                             t:5
                    ER RECORDP.,:G R              R"- TO
            C.OOF.F.DS. D.C




            Cl=cr,c.c. � Y 1 &l)J l



               PN ('12(;.. 1 9'.; ! C'-000



                                                              TRl., '-t TRA-...Sl' ... R

                                                               � intn or 01...-: of;: n-.                  � - Kii.."I l 1!rjll)




             C0"'S             TTON FOR THI� fKA'-ISFf'..X IS Z£RO.


                                                           - R&:T �. l 1 9JO



             S '•     .: or B� Mcnh:!or<U                  [.ktt:rnlci� I i,:



             "():( A v.r.UJABI..L COXSIOCRATION. iu."cipt of "'h"--'h � hctet:,J ,.."'it.·no-wtcr:zc.ct.


             G'{-'\NTOR(S) BF.A TRIX Mt."-HARDl Al'\O WIOO ME�HA.RDT,                        '",Ff: 4 '"0 HIJSB4 �D. AS
             C0'\1"\fl illo1TY PROPERTl' WITH RIGHT OF SU RV IVORS H I P, herchy GRANTtS) to


                                                                                            S OF THE ME'.'" HA ROT F � 1\-ULY 20Ut
                                                             ---......,--· •Jtc for                                          e City of S;ici;i
             Cruz. (..::.,wi:y of'- •\J,TA CRI.


             S1.-.: �tl;:Aa:d E.'lhit::1 A


                "" lmowti :c:: 1535 J iidc-=i Tcrr.!01:. S:Jn� C1'J?� CA •r.,nt,,.


             MATT. T .\X STATE1'1F.l\'TS TO:
             � idt> Mcnb:mlt and .Bcalri1 Mcabrdt

                                     3
2019-001 1 591 Page
                Case25:20-cv-08670-NC
                      of 3            Document 1-1 Filed 12/08/20 Page 39 of 43




          D:                           /h




              ;I    \
               \ !'\ •
                          I
                           •
          Wid:> M1:r.::ianil




                                                                                          "e11f,c-., O'lh the ,ckn.i.:, oi rn
                                                                                                      iu:x!.. :md ;ml 1he




                                                                                                                 , .1 '-lc,LV) P�,.:, (       , ,.irnc nf


                                    '.?!.r'"fdC           t       &'�...:J€.�/p,rnC                              •                ""°     '-'''>:W« lo mc o'I
                                                                                  's) i�';:;-c �!".cri:Xd t.> 6=                '"-:mi.., �"-ncct =cl
                                                                                                                                              • bi,




                                                 ' Of P• ·         JRY   CT U>!: b;�� of tr.JC S   ofc:t.:·



           \,.,,-,...""t,5 ... ,.      ,;J :•-.d ofi.-i.c:ial "K.J•.


                   ::-1
                   /,
201 9-00 1 1 591 Page
                 Case35:20-cv-08670-NC
                       of 3            Document 1-1 Filed 12/08/20 Page 40 of 43




          1-.X HIHI I �
          I F.t,Al, fJ(:.:�OOYrlON

          :in: LA.'\lD RF.FERRED ro IS SJTIJAITD L', nu� ID-."fll.CO.RPOV.TED ARE.A Of TiiE COt.D.'"P.' Of
          S.-\NT.4> CRl!L ST:\:-I: OF CAI..JFOR."11."L A'ID lS DESCR!BI:D . .l\.SFOLLOWS:

          WT ,. AS SHO\\"!I: lJPO!>,! THAT CERTAll'- M.:..P .E.'-7"1TU:.D. --rRACI :-.lO. 1 1 1::. HIDD.t::N TERRA(=.•.
          11,EJ) !'.=Oi:c RECOR D Ol"f 08E� 1(,, 1983 1" BOOK 73 OF 1\1AJ>S AT PA(}E 6. $/\�Ti\ CitlJZ C(){�"NTY
           r.<:orms.

            PN. 026-1 :T
                       j-1 C,-000

             OPF.RTY C0:'.\8{0�1..Y KN0'1.-X AS: 1535 lllD!)� TERRACE. SA.""-TA CRUL CA 9506_
                Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 41 of 43


 1
2
                                         PROOF OF SERVICE BY MAIL
3
          STATE OF CALIFORNIA, COUNTY OF RIVERSIDE
4
                  I am employed in the County of Riverside, California at PO Box 241 7, ldyllwild, CA
5    II   92549. I am over the age of 1 8 and not a party to the within action.
                  On November 1 7, 2020, I served the Motion to Quash on the opposing party(s) in this
6 I       action by placing a true copy thereof enclosed in a sealed envelope with postage thereon fully
          prepaid in the United States mail at Idyllwild, California, addressed to:
7 II                          James Eschen, 55 River St. #100, Santa Cruz, CA 95060
                  I declare under penalty of perjury under the laws of the State of California that the above
8 I       is true and correct. Executed on November 1 7, 2020 at Idyllwild, California
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                               MOTION TO QUASH
                                                                                F
               Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 42 of 43



                                                                                         I L E D
                                                                                         -OEC 0 4 2020
     7
                                                                               ALE      � O,   CL ER K

     3                                                                         BY �� EN B       UGHTON
                                                                               '"'EP  ,.           UZ COU NTY

     -+
     5
                                            SUPERJOR COURT OF CALI FORN I A
     6
                                                 COu.'JTY OF SANTA C RU

     8                                                                   1\0. 20AP000 1 l

     9                    Petitioner. Melissa Tracy. Merek Teja.
                                                                         O RDER
10
                          v s.
11
11                        Respondent. Superior Court of Santa Cruz County . et. al . .
13
I -+                The Court has reviewed al l pleadings and finds that the W.rit is denied as t o the request

15             to reset the \1otion to Quash. Petitioners are directed to fi le and serve a Demurrer. or an
16             Answer. b\" 1 2/9/2020. I f a Demurrer is filed. opposition is to be fi led and served by
17
               1 2/ 1 l /2020. The hearing on said Demurrer \,· il l be 1 2/ 1 5/20. at 8 : 30. in Department FiYe. I f
18
               an answer i s fi led. a Trial date will be submitted to the parties by the clerk " s office. 1\o
19
20             further actions are to be taken by the clerk·s office.

21
''             DATED :      \c.} ':\,\7__-o?:e:,
,..,
_ _l
                                \ \.                                                               NN
                                                                         J udge of the Superior Court
24
25
26
          II   DATE D:                                                   PAU L \1AR1 GONDA
                                                                          J udge of the S uperior Court
')
               DATE D :                                                   PAU L BURDICK
28
                      JJ-/,/-/>cu                                         J udge of the Superior Court

                                                                          �                �

                                                                 -1-
     Case 5:20-cv-08670-NC Document 1-1 Filed 12/08/20 Page 43 of 43




 1

 2
 3
 4

                                  SUPERIOR COURT OF CALIFORNIA
 5
 6
                                       COUNTY OF SANTA CRUZ
 7
 8                                                             NO. 20AP0001 1

 9            Petitioner, Melissa Tracy, Merck Teja,
                                                               ORDER
10
11            vs.

12               Respondent, Superior Court of Santa Cruz County, et. al.,
13
14         The Court has reviewed all pleadings and finds that the Writ is denied as to the request

15   to reset the Motion to Quash. Petitioners are directed to file and serve a Demurrer, or an
16   Answer, by 12/9/2020. If a Demurrer is filed, opposition is to be filed and served by
17
      12/1 1/2020. The hearing on said Demurrer will be 12/1 5/20, at 8:30, in Department Five. If
18
      an answer is filed, a Trial date will be submitted to the parties by the clerk's office. No
19
20    further actions are to be taken by the clerk's office.
21   DATED : _______
22                                                             TIMOTHY R VOLKMANN
                                                               Judge of the Superior Court
23
     DATED: Dec. 4, 2020                                        ��
24                                                             PAUL MARIGONDA
25                                                             Judge of the Superior Court
26
21 l l DATED :                                                 PAUL BURDICK
28                                                             Judge of the Superior Court



                                                      -l-
